Exhibit 10.1
 

 
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
This Employment Agreement (“Agreement”) is entered into and effective this 13th
day of January, 2014 (the “Effective Date”) by and between CC Media Holdings,
Inc. (the “Company”) and Robert Pittman (the “Employee”).
 
WHEREAS, the Company and the Employee entered into that certain employment
agreement, dated October 2, 2011 (the “Predecessor Employment Agreement”);
 
WHEREAS, the Company desires to continue to retain the services and employment
of the Employee on behalf of the Company, and the Employee desires to continue
his services and employment with the Company, upon the terms and conditions
hereinafter set forth; and
 
WHEREAS, the Employee and the Company mutually desire to terminate and cancel
the Predecessor Employment Agreement and, in connection therewith, to provide
for the continued services and employment of the Executive by the Company, upon
the terms and conditions hereinafter set forth.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:
 
1.                      TERM OF EMPLOYMENT.  The Company hereby agrees to employ
the Employee, and the Employee hereby agrees to be employed by the Company, in
accordance with the terms and conditions of this Agreement, for the period
commencing on the Effective Date and ending on January 13, 2019 (the “Initial
Term”).  At the conclusion of the Initial Term and on each anniversary thereof,
the term of this Agreement shall be automatically extended for successive one
year periods unless either the Company or the Employee elects not to extend this
Agreement by giving at least sixty (60) days’ advance written notice of
non-renewal to the other party that the Employment Period (as defined below)
shall not be extended.  If this Agreement is extended pursuant to the foregoing
provisions, all terms and conditions of this Agreement shall remain the same;
provided, however, that the terms of this Agreement may be modified in
accordance with Section 15.  The period of time between the Effective Date and
the termination of the Employee’s employment hereunder shall be referred to
herein as the “Employment Period” or “Term.”
 
2.                      TITLE AND EXCLUSIVE SERVICES.
 
(A)           TITLE AND DUTIES.  During the Employment Period, the Employee
shall serve as (i) Chief Executive Officer of the Company and (ii) Executive
Chairman of the Board of Directors of Clear Channel Outdoor Holdings, Inc. (“CC
Outdoor” and together with the Company, the “Company Group”).  The Employee will
perform job duties, and have the authority, that are usual and customary for
these positions, and will perform additional services and duties that the
Company Group may from time to time designate that are consistent with the usual
and customary duties of these positions. In his capacity as Chief Executive
Officer of the Company, the Employee will report to the Company’s Board of
Directors (the “Board”) and, in his capacity as Chairman of CC Outdoor, the
Employee will report to CC Outdoor’s Board of Directors.  The Employee
acknowledges receipt of the Company Group’s Code of Business Conduct and Ethics
and will review and abide by its terms.  The Company Group acknowledges and
agrees that the Employee may exercise discretion regarding the time and location
for performance of his services under this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
(B)           EXCLUSIVE SERVICES.  The Employee will devote his substantial
working time and efforts to the business and affairs of the Company Group and
its subsidiaries and affiliates; provided that nothing herein shall preclude the
Employee from (i) serving on the corporate, civic or charitable boards or
committees listed on Exhibit A, or such other boards and committees on which the
Employee is active as of the Effective Date and which previously have been
disclosed to the Board in accordance with the terms of the Predecessor
Employment Agreement; (ii) with advance notice to the Board, participating
(including as a board member) in educational, welfare, social, religious and
civic organizations; (iii) with prior written approval of the Board from serving
as a director of for profit entities; (iv) engaging in venture investing, and
performing advisory services with respect to such investments, either
individually or through entities formed with others for such purpose; and (iv)
such other activities that do not violate Section 4 hereof, in each case, as do
not interfere or conflict with the Employee’s satisfactory performance of his
obligations hereunder or conflict in any material way with the business of the
Company Group.  The parties further acknowledge and agree that the Employee is a
founding member of Pilot Group LP and Pilot Group II LP and may continue to
provide services to, or in respect of existing investments held by, Pilot Group
LP and Pilot Group II LP on a basis consistent with the level of services
provided thereto since November 15, 2010.
 
3.                      COMPENSATION AND BENEFITS.
 
(A)           BASE SALARY.  The Employee shall be paid an annual salary of One
Million and Two Hundred Thousand Dollars ($1,200,000.00) (as increased from time
to time, “Base Salary”).  All payments of Base Salary will be made in
installments according to the Company’s regular payroll practice, prorated
monthly or weekly where appropriate.  Base Salary may be increased (but not
decreased) from time to time by the Board or its Compensation Committee.
 
(B)           PERFORMANCE BONUS.  The Employee will be paid during the calendar
year following that in which the performance bonus has been earned any
performance bonus earned in accordance with the Performance Bonus Calculation
attached as Exhibit B to this Employment Agreement.  The Employee’s target
annual bonus (the “Target Bonus”) for the achievement of reasonable performance
goals set in good faith after consultation with the Employee shall be 150% of
his Base Salary.
 
(C)           EMPLOYMENT BENEFIT PLANS.  The Employee will be entitled to
participate in all pension, profit sharing, and other retirement plans, all
incentive compensation plans, and all group health, hospitalization and
disability or other insurance plans, paid vacation, sick leave and other
employee welfare benefit plans in which other similarly situated employees of
the Company may participate as stated in the employee guide.
 
 
2

--------------------------------------------------------------------------------

 
(D)           AIRCRAFT USAGE.  During the Term, the Company shall make an
aircraft (which, to the extent available, will be a Dassault-Breguet Mystere
Falcon 900 (the “Falcon”)) available for the Employee’s business and personal
use.  The Company will pay all costs associated with the provision of aircraft
as described in this Section 3(D).  To the extent the Employee maintains
appropriate licenses and meets all applicable insurance requirements, the
Company acknowledges and agrees that the Employee may pilot the Falcon or other
aircraft made available pursuant to this Section 3(D) and will be named on any
applicable insurance policies with liability limits equivalent to those in place
as of the date of this Agreement.  To the extent that the Falcon or another
company aircraft is not available due to service or maintenance issues, the
Company shall charter a comparable aircraft for Employee’s business and personal
use, it being understood and agreed that the Employee shall not be permitted to
pilot any aircraft so chartered.  The Employee shall have the right to the use
of such aircraft for travel that is not for Company business (including flights
on which the Employee is not present), it being understood and agreed that the
Employee shall not be restricted in the number of guests that may travel on
either personal or business travel; provided that at all times (i) the total
number of passengers shall not exceed the operating limitations for such flight
as determined by the pilot-in-command and (ii) the number of available seats for
guests shall be determined after the transportation needs of persons traveling
on Company business shall be satisfied. The Company shall impute income to the
Employee for use of the aircraft as required by applicable tax law in accordance
with the SIFL method and the Employee agrees that the Company may withhold all
required taxes associated therewith from amounts otherwise payable to the
Employee hereunder and, in the event such amounts are insufficient to satisfy
the Company’s withholding obligations, to enter into other arrangements
reasonably satisfactory to the Company to fund such taxes. The Employee shall
have the right to approve the availability of the Falcon for use by Company
personnel as shall be further reflected in any Company aircraft use policy. The
Company will consider the Employee's preferences when assigning the crew and
service personnel to a flight operated by the Company but, as the party with
operational control of the flight and in accordance with FAA requirements, the
Company shall make the final decision in assigning crew to each flight operated
by it and the charter company shall have sole and exclusive responsibility for
assigning crew to the flights chartered by the Company for the Employee. Except
as set forth herein, the Employee's use of the aircraft shall be consistent with
applicable Company policy, it being understood and agreed that such policies
will in no way prohibit or restrict Employee’s personal use of the aircraft or
otherwise impose obligations or requirements that are inconsistent with this
paragraph.
 
(E)           CAR AND DRIVER.  During the Term, the Company shall make a car and
driver (which is expected to be a third party car service) available for the
Employee’s business and personal use in and around the New York area as well as
anywhere else on Company business.  The Company shall impute income to the
Employee for use of such car and driver as required by applicable tax law in
accordance with the SIFL method and the Employee agrees that the Company may
withhold all required taxes associated therewith from amounts otherwise payable
to the Employee hereunder and, in the event such amounts are insufficient to
satisfy the Company’s withholding obligations, to enter into other arrangements
reasonably satisfactory to the Company to fund such taxes.
 
(F)           EXPENSES.  The Company will pay or reimburse the Employee for all
normal and reasonable travel and entertainment expenses incurred by the Employee
in connection with the Employee’s responsibilities to the Company Group upon
submission of proper vouchers in accordance with the Company’s expense
reimbursement policy.  The Company shall promptly reimburse the Employee for the
reasonable legal fees incurred by the Employee in connection with negotiating
this Agreement.
 
 
3

--------------------------------------------------------------------------------

 
(G)           EQUITY.
 
(i)           Within 30 days following the Effective Date, the Company shall (1)
grant the Employee 350,000 restricted common shares of the Company’s stock
substantially in the form set forth on Exhibit C attached hereto, and (2) shall
cause CC Outdoor to grant the Employee 271,739 restricted common shares of CC
Outdoor stock substantially in the form set forth on Exhibit D attached hereto.
 
(ii)           The Company and the Employee acknowledge and agree that the
Employee is a party to that certain Stock Purchase Agreement, dated November 15,
2010 by and among CC Media, Clear Channel Capital IV, LLC, Clear Channel Capital
V, L.P., and Pittman CC LLC (the “Stock Purchase Agreement”) and that the
Company and its affiliates have certain repurchase rights set forth in Sections
4, 5 and 6 of the Stock Purchase Agreement with respect to a specified number of
Purchased Shares (as defined in the Stock Purchase Agreement) (the “Repurchase
Rights”).  The parties agree that, consistent with the Predecessor Employment
Agreement, the Employee’s status as an employee pursuant to this Agreement shall
not trigger any repurchase rights under the Stock Purchase Agreement.  The
Company and its affiliates shall not be permitted to exercise the Repurchase
Right with respect to any of the Purchased Shares and the Employee remains
vested in all of the Purchased Shares.
 
(iii)           The Employee’s right to demand that the Company repurchase a
specified number of Purchased Shares as set forth in Section 5.3 of the Stock
Purchase Agreement shall apply in the event that the Employee is terminated by
the Company without Cause or by the Employee for Good Cause.
 
4.
RESTRICTIVE COVENANTS.

 
(A)           PROPRIETARY INFORMATION.  The Employee recognizes and acknowledges
that the Proprietary Information (as defined below) is a valuable, special and
unique asset of the Company Group and its subsidiaries. As a result, both during
the Term and thereafter, the Employee shall not, without the prior written
consent of the Company, for any reason either directly or indirectly divulge to
any third-party or use for his own benefit, or for any purpose other than the
exclusive benefit of the Company Group and its subsidiaries, any non-public
confidential, proprietary, business and technical information or trade secrets
of the Company Group or any affiliate thereof (the “Proprietary Information”)
revealed, obtained or developed in the course of his current or prior engagement
with the Company Group, any of its subsidiaries or any predecessor companies
thereof. Proprietary Information shall include, but shall not be limited to the
following: the intangible personal property; technical information, including
research design, results, techniques and processes; computer codes or
instructions (including source and object code listings, program logic
algorithms, subroutines, modules or other subparts of computer programs and
related documentation, including program notation); computer processing systems
and techniques; concepts, layouts, flowcharts and specifications; know-how; any
associated user or service manuals or other like textual materials (including
any other data and materials used in performing the Employee’s duties); all
computer inputs and outputs (regardless of the media on which stored or
located); hardware and software configurations, designs, architecture and
interfaces; technical management information, including project proposals,
research plans, status reports, performance objectives and criteria, and
analyses of areas for business development; and business information, including
project, financial, accounting and personnel information, business strategies,
plans and forecasts, customer lists, customer information and sales and
marketing plans, efforts, information and data. In addition, “Proprietary
Information” shall include all information and materials received by the Company
Group, any of its subsidiaries or the Employee from a third party subject to an
obligation of confidentiality and/or non-disclosure of which Employee is aware.
Nothing contained herein shall restrict the Employee’s ability to make such
disclosures during the Term as Employee reasonably determines are appropriate in
the exercise of his business judgment as Chief Executive Officer of CC Media and
Executive Chairman of the Board of Directors of CC Outdoor or as may be
necessary to the effective and efficient discharge of the duties required
hereunder; to seek legal advice; or as such disclosures may be required by law
or as determined by counsel to the Company. Furthermore, nothing contained
herein shall restrict the Employee from divulging or using for his own benefit
or for any other purpose any Proprietary Information that is readily available
to the general public so long as such information did not become available to
the general public as a direct or indirect result of the Employee’s breach of
this Agreement. Failure by any of the Company Group or its subsidiaries to mark
any of the Proprietary Information as confidential or proprietary shall not
affect its status as Proprietary Information under the terms of this Agreement.
 
 
4

--------------------------------------------------------------------------------

 
(B)           NONCOMPETITION.  The Employee acknowledges that the Employee’s
services for the Company Group are of a unique nature and are irreplaceable, and
that the Employee’s performance of such services to a competing business will
result in irreparable harm to the Company Group.  Accordingly, during the Term
and for a period of eighteen (18) months thereafter, the Employee agrees that
the Employee shall not, directly or indirectly, own, manage, operate, control,
be employed by (whether as an employee, consultant, independent contractor or
otherwise, and whether or not for compensation) or render services to any
“Competitor” (as defined on Exhibit E) engaged in a “Competitive Business” (as
defined below) in any locale of any country in which the Company Group conducts
business.  Nothing in this Section 4(B) shall prohibit the Employee from being a
passive owner of not more than five percent (5%) of the equity securities of a
Competitor engaged in a Competitive Business, so long as the Employee has no
active participation in the business of such corporation.  As used herein, the
term “Competitive Business” shall mean the business activities of the Company
Group and the Company Group’s subsidiaries and affiliates as presently
conducted, as conducted at any time during the Term, or (to the knowledge of
Employee) as planned to be conducted by the Company Group or the Company Group’s
subsidiaries or affiliates on the date of termination of the
Term.  Notwithstanding the foregoing, the Employee’s performance of services and
activities related to the portfolio companies of Pilot Group LP and Pilot Group
II LP shall not constitute a breach of the provisions of this
Section 4(B).  Notwithstanding anything set forth in this Section 4(B) to the
contrary, the Employee shall not be prohibited from becoming employed by an
Eligible Entity (as defined below) so long as the Employee does not provide any
strategic, day-to-day operational, or other direct services to any business unit
of such Eligible Entity that is a Competitive Business. For this purpose, an
“Eligible Entity” is an entity that has multiple business lines, one of which is
a Competitive Business, so long as the Competitive Business represents less than
fifteen percent (15%) of the revenue generated by the entity of which the
business unit is a part.
 
 
5

--------------------------------------------------------------------------------

 
(C)           NONSOLICITATION; NONINTERFERENCE.  During the Term and for a
period of eighteen (18) months thereafter, the Employee agrees that the Employee
shall not, except in the furtherance of the Employee’s performance of his
services to the Company Group, directly or indirectly, individually or on behalf
of any other person, firm, corporation or other entity, (i) solicit, aid or
induce any customer of the Company Group or any of its subsidiaries or
affiliates to purchase goods or services then sold by the Company Group or any
of its subsidiaries or affiliates from another person, firm, corporation or
other entity or assist or aid any other person or entity in identifying or
soliciting any such customer, (ii) solicit, aid or induce any employee,
representative or agent of the Company Group or any of its subsidiaries or
affiliates (other than Steven Cutler and Employee’s executive assistant) to
leave such employment or retention or to accept employment with or render
services to or with any other person, firm, corporation or other entity
unaffiliated with the Company Group or hire or retain any such employee,
representative or agent, or take any action to materially assist or aid any
other person, firm, corporation or other entity in identifying, hiring or
soliciting any such employee, representative or agent, or (iii) interfere, or
aid or induce any other person or entity in interfering, with the relationship
between the Company Group or any of its subsidiaries or affiliates and any of
their respective vendors, joint venturers or licensors.  An employee,
representative or agent shall be deemed covered by this Section 4(C) while so
employed or retained and for a period of six (6) months thereafter.  This
Section 4(C) shall not be violated by general advertising or solicitation not
specifically targeted at Company Group-related persons or entities; by sales of
advertising or similar products to customers of the Company Group except as
would violate Section 4(B); or by the Employee serving as a
reference.  Notwithstanding the foregoing, the Employee’s performance of
services and activities related to the portfolio companies of Pilot Group LP and
Pilot Group II LP shall not constitute a breach of the provisions of this
Section 4(C).
 
(D)           NONDISPARAGEMENT.  The Employee agrees while employed by the
Company and for three years thereafter, other than in the good faith performance
of his duties to the Company Group, not to disparage the Company Group or its
affiliates or individuals whom Employee knows are its or their officers,
directors, employees, shareholders, agents or products, in any manner likely to
be harmful to them or their business, business reputation or personal
reputation. The Company shall not, and it shall direct the executive officers
and directors of the Company and CC Outdoor to not, directly or indirectly,
while Employee is employed by the Company and for three years thereafter,
disparage the Employee in a manner likely to be harmful to him or his business
or personal reputation.The foregoing shall not be violated by truthful
statements, including statements in response to legal process, required
governmental testimony or filings, or administrative or arbitral proceedings
(including, without limitation, depositions in connection with such
proceedings), or rebuttal of statements of others or normal competitive types of
statements that are not derogatory in nature.
 
 
6

--------------------------------------------------------------------------------

 
(E)           ENFORCEMENT.  If it is determined by a court of competent
jurisdiction in any state that any restriction in this Section 4 is excessive in
duration or scope or is unreasonable or unenforceable under the laws of that
state, it is the intention of the parties that such restriction may be modified
or amended by the court to render it enforceable to the maximum extent permitted
by the laws of that state.  In the event of any material violation of the
provisions of this Section 4, the parties acknowledge and agree that the
applicable post-termination restriction contained in this Section 4 shall be
extended by a period of time equal to the period of such violation, it being the
intention of the parties hereto that the running of the applicable
post-termination restriction period shall be tolled during any period of such
violation.
 
(F)           REMEDIES.  The parties acknowledge and agree that the Company
Group’s remedies at law for a breach or threatened breach of any of the
provisions of this Section 4 would be inadequate and, in recognition of this
fact, the parties agree that, in the event of such a breach or threatened
breach, in addition to any remedies at law, the other party, without posting any
bond, shall be entitled to obtain equitable relief in the form of specific
performance, a temporary restraining order, a temporary or permanent injunction
or any other equitable remedy which may then be available.  It is also agreed
that the Company Group’s subsidiaries will have the right to enforce all of the
Employee’s obligations to that affiliate under this Agreement, including without
limitation, pursuant to this Section 4.
 
(G)           FORFEITURE.  In the event of a final judgment by a court of
competent jurisdiction that the Employee has materially breached any of the
provisions of this Section 4, the Employee shall forfeit the right to receive
any further benefits under this Agreement (other than the rights under Section
11 hereof), but only after any and all permissible appeals from said final
judgment have been taken and adjudicated (or the deadline for such appeals has
elapsed without such appeals having been taken).
 
5.                      TERMINATION.  The Employee’s employment with the Company
may be terminated under the following circumstances:
 
(A)           DEATH.  The Employee’s employment with the Company shall
immediately terminate upon his death.
 
(B)           DISABILITY.  The Company may terminate the Employee’s employment
with the Company if, as a result of the Employee’s incapacity due to physical or
mental illness, the Employee is unable to perform his duties under this
Agreement on a full-time basis for more than 180 days in any 12 month period, as
determined by the Company.
 
(C)           TERMINATION BY THE COMPANY.  The Company may terminate the
Employee’s employment without Cause, subject to the severance obligations in
Section 6(C).  The Company may also terminate his employment for Cause.  A
termination for “Cause” must be for one or more of the following reasons, as
determined by the Board reasonably and in good faith: (i) conduct by the
Employee constituting a material act of willful misconduct in connection with
the performance of his duties; (ii) continued, willful and deliberate
non-performance by the Employee of his duties hereunder (other than by reason of
the Employee’s physical or mental illness, incapacity or disability) where such
non-performance has continued for more than 15 business days following written
notice of such non­-performance; (iii) the Employee’s refusal or failure to
follow lawful directives consistent with Employee’s job responsibilities where
such refusal or failure has continued for more than 15 business days following
written notice of such refusal or failure; (iv) a criminal conviction of, or a
plea of nolo contendere by, the Employee for a felony or material violation of
any securities law, including, without limitation, conviction of fraud, theft,
or embezzlement or a crime involving moral turpitude; (v) a material breach by
the Employee of any of the provisions of this Agreement or (vi) a material
violation by the Employee of the Company’s employment policies regarding
harassment; provided, however, that Cause shall not exist under clauses (i),
(iii), (v) or (vi) unless Employee has been given written notice specifying the
act, omission, or circumstances alleged to constitute Cause and Employee fails
to cure or remedy such act, omission, or circumstances within fifteen (15)
business days after receipt of such notice.
 

 
7

--------------------------------------------------------------------------------

 
(D)           TERMINATION BY EMPLOYEE FOR GOOD CAUSE.  The Employee may also
terminate this Agreement at any time for “Good Cause,” which is defined as one
of the following: (i) a repeated willful failure of Company to comply with a
material term of this Agreement after written notice by the Employee specifying
the alleged failure; or (ii) a substantial and adverse change in the Employee’s
position, material duties, responsibilities, or authority; or (iii) a material
reduction in the Employee’s base salary, Performance Bonus opportunity or
Additional Bonus opportunity.  If the Employee elects to terminate this
Agreement for “Good Cause” as described above in this paragraph, the Employee
must provide the Company written notice within thirty (30) days of the
occurrence of “Good Cause,” after which the Company shall have fifteen (15)
business days within which to cure.  If in spite of the Company’s efforts to
cure, the Employee still elects to terminate this Agreement, he must do so
within ten (10) days after the end of the cure period.  Nothing in this
Agreement is intended to prevent Employee from terminating his employment or
this Agreement without Good Cause.
 
6.                      COMPENSATION UPON TERMINATION.
 
(A)           DEATH OR DISABILITY.  If the Employee’s employment with the
Company terminates due to the Employee’s death pursuant to Section 5(A) or due
to the Employee’s disability pursuant to Section 5(B), the Company will pay to
the Employee or, in the event of the Employee’s death, such person as the
Employee shall designate in a notice filed with the Company or, if no such
person is designated, to the Employee’s estate, (i) within 45 days of said
termination (or such earlier date as may be required by applicable law), a lump
sum amount equal to the Employee’s accrued and unpaid Base Salary; (ii) any
earned but unpaid performance bonus pursuant to Section 3(B) for a previous
year, with any such bonus to be paid when such bonus would otherwise be paid (an
“Earned Bonus”); (iii) the Employee’s prorated performance bonus set forth in
Section 3(B), if any (See Exhibit B), based on actual results for such year
(determined by multiplying the amount of such bonus which would be due for the
full fiscal year by a fraction, the numerator of which is the number of days
during the fiscal year of termination that the Employee is employed by the
Company and the denominator of which is 365) and payable at the same time
bonuses for such year are paid to other senior executives of the Company (a
“Prorated Performance Bonus”); and (iv) any payments to which the Employee’s
spouse, beneficiaries, or estate may be entitled under any applicable employee
benefit plan (according to the terms of such plans and policies).  If the
Employee or his estate has signed and returned (and has not revoked) a severance
agreement and general release of claims substantially in the form annexed hereto
as Exhibit F (such an agreement and release, the “Release”) by the sixtieth
(60th) day following the Employee’s date of termination, the Company will
reimburse the Employee or his estate for all COBRA premium payments paid by
Employee or his estate for continuation of healthcare coverage during the
18-month period following the Employee’s date of termination; provided that no
payments hereunder shall be made until the 60th day following the Employee’s
date of termination (with the first payment including all amounts that would
otherwise have been made prior to such date) and payments hereunder shall not be
made, and the Employee and his estate shall forfeit any right to such payments,
if the Employee or his estate revokes, or attempts to revoke, the Release.
 
 
8

--------------------------------------------------------------------------------

 
(B)           TERMINATION BY THE COMPANY FOR CAUSE.  If the Employee’s
employment with the Company is terminated by the Company for Cause pursuant to
Section 5(C), the Company will, within 45 days of said termination (or such
earlier date as may be required by applicable law), pay in a lump sum amount to
the Employee his accrued and unpaid Base Salary and any payments to which he may
be entitled under any applicable employee benefit plan (according to the terms
of such plans and policies).
 
(C)           NON-RENEWAL BY THE COMPANY; TERMINATION BY THE COMPANY WITHOUT
CAUSE OR BY THE EMPLOYEE FOR GOOD CAUSE.  If the Employee’s employment with the
Company is terminated by the Company without Cause pursuant to Section 5(C) or
if the Company gives a notice of non-renewal in accordance with Section 1, in
each case, the Employment Period (and the Employee’s employment) shall end on a
date to be determined by Company, or if the Employee’s employment with the
Company is terminated by the Employee for Good Cause pursuant to Section 5(D),
the Company will, within 45 days of said termination (or such earlier date as
may be required by applicable law), pay in a lump sum amount to the Employee his
accrued and unpaid Base Salary, any Earned Bonus and any payments to which he
may be entitled under any applicable employee benefit plan (according to the
terms of such plans and policies).  In addition, if the Employee has signed and
returned (and has not revoked) the Release by the sixtieth (60th) day following
the Employee’s date of termination, the Company will (1) pay to the Employee, in
periodic ratable installment payments twice per month over a period of two years
following such date of termination in accordance with ordinary payroll practices
and deductions in effect on the date of termination, an aggregate amount equal
to two times the sum of the Employee’s Base Salary and Target Bonus, (2)
reimburse the Employee for all COBRA premium payments paid by Employee for
continuation of healthcare coverage during the 18-month period following the
Employee’s date of termination, and (3) pay to the employee a Prorated
Performance Bonus; provided that no payments hereunder shall be made until the
60th day following the Employee’s date of termination (with the first payment
including all amounts that would otherwise have been made prior to such date)
and payments hereunder shall not be made, and the Employee shall forfeit any
right to such payments, if the Employee revokes, or attempts to revoke, the
Release.
 
(D)           NON-RENEWAL BY THE EMPLOYEE OR TERMINATION BY THE EMPLOYEE WITHOUT
GOOD CAUSE.  If the Employee gives notice of non-renewal under Section 1 or if
the Employee’s employment with the Company is terminated by the Employee without
Good Cause, employment shall end on the date set forth in Employee’s notice of
resignation or of non-renewal or such earlier date as is determined by Company
and the Company will, within 45 days, pay in a lump sum amount to the Employee
his accrued and unpaid base salary, any Earned Bonus and any payments to which
he may be entitled under any applicable employee benefit plan (according to the
terms of such plans and policies).
 
 
9

--------------------------------------------------------------------------------

 
(E)           EFFECT OF COMPLIANCE WITH COMPENSATION UPON TERMINATION
PROVISIONS.  Upon complying with Sections 6(A) through 6(D) above, as
applicable, the Company will have no further obligations to the Employee except
as otherwise expressly provided under this Agreement or as required under any
employee benefit or written equity plan, program or arrangement, provided that
such compliance will not adversely affect or alter the Employee’s rights under
any indemnification or D&O arrangement, employee benefit or written equity plan,
program or arrangement of the Company Group in which the Employee has a vested
interest, unless, otherwise provided in such employee benefit plan or any
agreement or other instrument attendant thereto.
 
(F)           CERTAIN ADDITIONAL PAYMENTS.
 
(i)           If at a time when the Executive would be subject to the tax
imposed by Section 4999 of the Code and the stockholder approval rules of Q&A-6
are not applicable, it shall be determined that any payment that is either
received by the Employee or paid on the Employee’s behalf or any property, or
any other benefit provided to the Employee under the Agreement or under any
other plan, arrangement or agreement with the Company or any other person whose
payments or benefits are treated as contingent on a change of ownership or
control of the Company (or in the ownership of a substantial portion of the
assets of the Company) or any person affiliated with the Company (but only if
such payment or other benefit is in connection with (i) the Employee’s
employment by the Company or (ii) provided pursuant to an agreement or
arrangement entered into by the Company or its subsidiaries prior to such change
of ownership or of control of the Company (or in the ownership of a substantial
portion of the assets of the Company)) (collectively the “Company Payments”),
would be subject to the tax imposed by Section 4999 of the Code (and any similar
tax that may hereafter be imposed by any taxing authority) (the “Excise Tax”),
the Company shall pay to the Employee an additional amount (the “Gross-Up
Payment”) such that the net amount retained by the Employee, after deduction of
any Excise Tax on the Company Payments and any U.S. federal, state, and local
income or payroll tax upon the Gross-Up Payment provided for by this Section
6(F), but before deduction for any U.S. federal, state, and local income or
payroll tax on the Company Payments, shall be equal to the Company
Payments.  Notwithstanding the foregoing provisions of this Section 6(F), if it
shall be determined that the Employee is otherwise entitled to the Gross-Up
Payment in accordance with this Section 6(F), but that the Parachute Value (as
defined below) of all Payments does not exceed 110% of the Safe Harbor Amount
(as defined below), then no Gross-Up Payment shall be made to the Executive, and
the amounts payable under this Agreement shall be reduced so that the Parachute
Value of all Payments, in the aggregate, equals the Safe Harbor Amount.  For
purposes of this Section 6(F), (A) “Parachute Value” of a Payment shall mean the
present value as of the date of the change of control for purposes of Section
280G of the Code of the portion of such Payment that constitutes a “parachute
payment” under Section 280G(b)(2), and (B) the “Safe Harbor Amount” means 2.99
times the Executive’s “base amount,” within the meaning of Section 280G(b)(3) of
the Code.
 
 
10

--------------------------------------------------------------------------------

 
(ii)           Notwithstanding anything to the contrary contained herein, if,
immediately prior to such change of ownership or control of the Company, (a) the
shareholder approval mechanics of Q&A 6 of the Treas. Reg. Section 1-280G are
potentially available for use, and (b) the Employee declines to waive that
portion of the Company Payments that exceeds three times the Employee’s “base
amount” (as defined under Section 280G(b)(3) of the Code) and submit such
Company Payments to a shareholder vote in accordance with Q-7 of Section
1.280G-1 of the Treasury Regulations, Section 6(F)(i) shall apply but the
Gross-Up Payment will be reduced to an amount equal to the Excise Tax.
 
(iii)           For purposes of determining whether any of the Company Payments
and Gross-Up Payment (collectively, the “Total Payments”) will be subject to the
Excise Tax and the amount of such Excise Tax, (i) the Total Payments shall be
treated as “parachute payments” within the meaning of Section 280G(b)(2) of the
Code, and all “parachute payments” in excess of the “base amount” (as defined
under Section 280G(b)(3) of the Code) shall be treated as subject to the Excise
Tax, unless and except to the extent that, in the opinion of the Company’s
independent certified public accountants appointed prior to any change in
ownership (as defined under Section 280G(b)(2) of the Code) or tax counsel
selected by such accountants or the Company (the “Accountants”) such Total
Payments (in whole or in part) are not subject to the Excise Tax, and (ii) the
value of any non-cash benefits or any deferred payment or benefit shall be
determined by the Accountants in accordance with the principles of Section 280G
of the Code.  In the event that the Accountants are serving as accountants or
auditors for the individual, entity or group effecting the change in control
(within the meaning of Section 280G of the Code), the Company shall appoint
another nationally recognized accounting firm to make the determinations
hereunder (which accounting firm shall then be referred to as the “Accountants”
hereunder).  All determinations hereunder shall be made by the Accountants, who
shall provide detailed supporting calculations both to the Company and the
Employee at such time as it is requested by the Company or the Employee.  The
determination of the Accountants shall be final and binding upon the Company and
the Employee.
 
(iv)           For purposes of determining the amount of the Gross-Up Payment,
the Employee’s marginal blended actual rates of federal, state and local income
taxation in the calendar year in which the change in ownership or effective
control that subjects the Employee to the Excise Tax occurs shall be used.  In
the event that the Excise Tax is subsequently determined by the Accountants to
be less than the amount taken into account hereunder at the time the Gross-Up
Payment is made, the Employee shall promptly repay to the Company, at the time
that the amount of such reduction in Excise Tax is finally determined, the
portion of the prior Gross-Up Payment attributable to such reduction (plus the
portion of the Gross-Up Payment attributable to the Excise Tax and U.S. federal,
state and local income tax imposed on the portion of the Gross-Up Payment being
repaid by the Employee), plus interest on the amount of such repayment at the
rate provided in Section 1274(b)(2)(B) of the Code.  In the event that the
Excise Tax is later determined by the Accountants or the Internal Revenue
Service to exceed the amount taken into account hereunder at the time the
Gross-Up Payment is made (including by reason of any payment the existence or
amount of which cannot be determined at the time of the Gross-Up Payment), the
Company shall make an additional Gross-Up Payment in respect of such excess
(plus any interest or penalties payable with respect to such excess imposed by
the applicable taxing authority) promptly after the amount of such excess is
finally determined.
 
 
11

--------------------------------------------------------------------------------

 
(v)           The Gross-Up Payment or portion thereof provided for in paragraph
(iii) above shall be paid not later than the sixtieth (60th) day following an
event occurring which subjects the Employee to the Excise Tax; provided,
however, that if the amount of such Gross-Up Payment or portion thereof cannot
be finally determined on or before such day, the Company shall pay to the
Employee on such day an estimate, as determined in good faith by the
Accountants, of the minimum amount of such payments and shall pay the remainder
of such payments (together with interest at the rate provided in Section
1274(b)(2)(B) of the Code), subject to further payments pursuant to clause (c)
above, as soon as the amount thereof can reasonably be determined.  Subject to
paragraphs (iii) and (viii) of this Section 6(F), in the event that the amount
of the estimated payments exceeds the amount subsequently determined to have
been due, such excess shall constitute a loan by the Company to the Employee,
payable on the fifth (5th) day after demand by the Company (together with
interest at the rate provided in Section 1274(b)(2)(B) of the Code).
 
(vi)           The Employee shall promptly notify the Company in writing of any
claim by any taxing authority that, if successful, would require the payment by
the Company of a Gross-Up Payment; provided, however, that failure by the
Employee to give such notice promptly shall not result in a waiver or forfeiture
of any of the Employee’s rights under this Section 6(F) except to the extent of
actual damages suffered by the Company as a result of such failure.  If the
Company notifies the Employee in writing within fifteen (15) days after
receiving such notice that it desires to contest such claim (and demonstrates to
the reasonable satisfaction of the Employee its ability to pay any resulting
Gross-Up Payment), the Employee shall:
 
(1)           give the Company any information reasonably requested by the
Company relating to such claim;
 
(2)           take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney selected by the Company that is reasonably acceptable to the
Employee;
 
(3)           cooperate with the Company in good faith in order effectively to
contest such claim; and
 
(4)           permit the Company to participate in any proceedings relating to
such claim;
 
 
12

--------------------------------------------------------------------------------

 
provided, however, that the Company’s actions do not unreasonably interfere with
or prejudice Employee’s disputes with the taxing authority as to other issues;
and provided, further, that the Company shall bear and pay on an after-tax and
as-incurred basis, all attorneys fees, costs and expenses (including additional
interest, penalties and additions to tax) incurred in connection with such
contest (including but not limited to those of the Employee’s personal counsel)
and shall indemnify and hold the Employee harmless, on an after-tax and
as-incurred basis, for all resulting taxes (including, without limitation,
income and excise taxes), interest, penalties and additions to tax.
 
(vii)           The Company shall be responsible for all charges of the
Accountants.
 
(viii)           The Company and the Employee shall promptly deliver to each
other copies of any written communications, and summaries of any verbal
communications, with any taxing authority regarding the Excise Tax covered by
this Section 6(F).
 
(ix)           Nothing in this Section 6(F) is intended to violate the
Sarbanes-Oxley Act of 2002 and to the extent that any advance or repayment
obligation hereunder would do so, such obligation shall be modified so as to
make the advance a nonrefundable payment to the Employee and the repayment
obligation null and void.
 
(x)           Notwithstanding the foregoing, any payment or reimbursement made
pursuant to this Section 6(F) shall be paid to the Employee promptly and in no
event later than the end of the calendar year next following the calendar year
in which the related tax is paid by the Employee and as otherwise provided under
Treasury Regulation §1.409A-3(i)(1)(v).  Notwithstanding any other provision of
this Section6(F), the Company may, in its sole discretion, withhold and pay over
to the applicable taxing authority, for the benefit of the Employee, all or any
portion of any Gross-Up Payment, and the Employee hereby consents to such
withholding.
 
(xi)           Notwithstanding anything contained in this Agreement or any other
agreement between the Employee and the Company or any of its subsidiaries to the
contrary, the Employee and the Company shall in good faith attempt to agree on
steps to ensure that no payments to which the Employee would otherwise be
entitled to receive pursuant to this Agreement or any such other agreement will
be “parachute payments” as defined in Section 280G(b)(2) of the Code.
 
(G)           NONQUALIFIED DEFERRED COMPENSATION.  To the extent that the
payment of any amount under this Section 6 constitutes “nonqualified deferred
compensation” for purposes of Section 409A (as defined in Section 14), any such
payment scheduled to occur during the first sixty (60) days following
termination of employment shall not be paid until the sixtieth (60th) day
following such termination and shall include payment of any amount that was
otherwise scheduled to be paid prior thereto.  If the Employee is deemed on the
date of termination to be a “specified employee” within the meaning of Section
409A(a)(2)(B) of the Internal Revenue Code of 1986, as amended (the “Code”), any
amounts to which the Employee is entitled under this Section 6 that constitute
“non-qualified deferred compensation” under Code Section 409A and would
otherwise be payable prior to the earlier of (1) the 6-month anniversary of the
Employee’s date of termination and (2) the date of the Employee’s death (the
“Delay Period”) shall instead be paid in a lump sum immediately upon (and not
before) the expiration of the Delay Period to the extent required under Code
Section 409A.
 
 
13

--------------------------------------------------------------------------------

 
(H)           TAX PAYMENTS UPON CERTAIN TERMINATIONS.  If the Employee’s
employment with the Company terminates due to the Employee’s death pursuant to
Section 5(A), due to the Employee’s disability pursuant to Section 5(B), or due
to Retirement as defined herein, the Employee shall be entitled to receive,
within 30 days following termination or, if applicable, the Retirement Date, in
addition to any other payments provided for above in Section 6(A), a lump sum
amount equal to any taxes paid by the Employee in accordance with Section 83(b)
of the Code with respect to equity that is granted pursuant to the terms of
Section 3(G)(i)(1) and which, at the time of such death, disability, or
Retirement, remains unvested (the “Section 83(b) Gross-up”); provided, that the
Section 83(b) Gross-Up shall only be paid if the Employee or his estate has
signed and returned (and has not revoked) the Release by the sixtieth (60th) day
following the Employee’s date of termination.  For purposes herein, “Retirement”
shall occur if, for the 12-month period following the Employee’s termination by
reason of non-renewal of the Employment Period by either party (excluding, for
the avoidance of doubt, termination by the Company for Cause or due to
disability) or by the Employee without Good Cause, the Employee does not
commence employment with or provide significant services as an advisor or
consultant to the Company or any unaffiliated companies.  For the avoidance of
doubt, and without limiting the generality of the foregoing, the Employee shall
not be deemed to have commenced employment or provided significant services for
purposes of this Section 6(H) solely by virtue of his (i) engaging in venture
investing and performing advisory services with respect to such investments,
either individually or through entities formed with others (so long as Employee
is the majority equity Investor in funds formed with others) for such purpose;
(ii) serving as a director or board member or in a similar role on any board or
committee of a non-competitive for-profit entity; or (iii) participating
(including as a board member) in educational, welfare, social, religious and
civic organizations.
 
7.                      PARTIES BENEFITED; ASSIGNMENTS; SURVIVAL.  This
Agreement shall be binding upon the Employee, his heirs and his personal
representative or representatives, and upon the Company and its respective
successors and assigns.  Neither this Agreement nor any rights or obligations
hereunder may be assigned by the Employee, other than by will or by the laws of
descent and distribution.  The provisions of Sections 4-17 shall survive any
termination of the Term or this Agreement.
 
8.                      NOTICES.  Any notice provided for in this Agreement will
be in writing and will be deemed to have been given when delivered or mailed by
United States registered or certified mail, return receipt requested, postage
prepaid.  If to the Board or the Company Group, the notice will be sent to Chief
Legal Officer, Clear Channel Communications, Inc., 200 E. Basse Road, San
Antonio, TX 78209 and a copy of the notice will be sent to Jon A. Ballis P.C.,
Kirkland & Ellis LLP, 300 N. LaSalle, Chicago, IL 60654.  If to the Employee,
the notice will be sent to the Employee’s last known address within the
Company’s records.  Such notices may alternatively be sent to such other address
as any party may have furnished to the other in writing in accordance with this
Agreement, except that notices of change of address shall be effective only upon
receipt.
 
 
14

--------------------------------------------------------------------------------

 
9.                      DEFINITION OF COMPANY.  As used in this Agreement, the
term “Company” shall include any of its or their present and future divisions,
operating companies, subsidiaries and affiliates.
 
10.                      LITIGATION AND REGULATORY COOPERATION.  During and
after the Employee’s employment, the Employee shall reasonably cooperate with
the Company Group in the defense or prosecution of any claims or actions now in
existence or which may be brought in the future against or on behalf of the
Company Group which relate to events or occurrences that transpired while the
Employee was employed by the Company; provided, however, that such cooperation
shall not materially and adversely affect the Employee or expose the Employee to
an increased probability of civil or criminal litigation.  The Employee’s
cooperation in connection with such claims or actions shall include, but not be
limited to, being available to meet with counsel to prepare for discovery or
trial and to act as a witness on behalf of the Company Group at mutually
convenient times.  During and after the Employee’s employment, the Employee also
shall cooperate fully with the Company Group in connection with any
investigation or review of any federal, state or local regulatory authority as
any such investigation or review relates to events or occurrences that
transpired while the Employee was employed by the Company.  For the avoidance of
doubt, Employee’s performance under this paragraph will be at times convenient
to the Employee, and Employee will not be expected to alter personal or other
business travel or engagements in order to meet said obligations.  The Company
will provide private air travel to the Employee in connection with his
performance under this paragraph and will reimburse the Employee for all
reasonable costs and expenses incurred in connection thereto, including, but not
limited to, reasonable attorneys’ fees and costs.
 
11.                      INDEMNIFICATION AND INSURANCE; LEGAL EXPENSES.  The
Company shall indemnify the Employee to the fullest extent permitted by law, in
effect at the time of the subject act or omission, and shall advance to the
Employee reasonable attorneys’ fees and expenses as such fees and expenses are
incurred (subject, to the extent required by applicable law, to an undertaking
from the Employee to repay such advances if it shall be finally determined by a
judicial decision which is not subject to further appeal that the Employee was
not entitled to the reimbursement of such fees and expenses), and the Employee
will be entitled to the protection of any insurance policies that the Company
may elect to maintain generally for the benefit of its directors and officers
against all costs, charges and expenses incurred or sustained by him in
connection with any action, suit or proceeding to which he may be made a party
by reason of his being or having been a director, officer or employee of the
Company or any of its subsidiaries, or his serving or having served any other
enterprise or benefit or equity plan as a director, officer,employee or
fiduciary at the request of the Company (other than any dispute, claim or
controversy arising under or relating to this Agreement).  The Company covenants
to maintain during the Employee’s employment and for six (6) years thereafter
for the benefit of the Employee (in his capacity as an officer of the Company)
Directors and Officers Insurance providing benefits to the Employee no less
favorable, taken as a whole, than the benefits provided to the other similarly
situated employees of the Company by the Directors and Officers Insurance
maintained by the Company on the date hereof or, if greater, hereafter;
provided, however, that the Board may elect to terminate Directors and Officers
Insurance for all officers and directors, including the Employee, if the Board
determines in good faith that such insurance is not commercially available.
 
 
15

--------------------------------------------------------------------------------

 
12.                      GOVERNING LAW.  This Agreement, the rights and
obligations of the parties hereto, and any claims or disputes relating thereto,
shall be governed by and construed in accordance with the laws of the State of
Delaware (without regard to its choice of law provisions).  Each of the parties
agrees that any dispute between the parties shall be resolved only in the courts
of the State of Delaware or the United States District Court for the District of
Delaware and the appellate courts having jurisdiction of appeals in such
courts.  In that context, and without limiting the generality of the foregoing,
each of the parties hereto irrevocably and unconditionally (a) submits in any
proceeding relating to this Agreement or the Employee’s services to the Company
Group or any affiliate, or for the recognition and enforcement of any judgment
in respect thereof (a “Proceeding”), to the exclusive jurisdiction of the courts
of the State of Delaware, the court of the United States of America for the
District of Delaware, and appellate courts having jurisdiction of appeals from
any of the foregoing, and agrees that all claims in respect of any such
Proceeding shall be heard and determined in such Delaware State court or, to the
extent permitted by law, in such federal court, (b) consents that any such
Proceeding may and shall be brought in such courts and waives any objection that
the Employee or the Company may now or thereafter have to the venue or
jurisdiction of any such Proceeding in any such court or that such Proceeding
was brought in an inconvenient court and agrees not to plead or claim the same,
(c) waives all right to trial by jury in any Proceeding (whether based on
contract, tort or otherwise) arising out of or relating to this Agreement or the
Employee’s services to the Company Group or any affiliate of the Company Group,
or the Employee’s or the Company’s performance under, or the enforcement of,
this Agreement, (d) agrees that service of process in any such Proceeding may be
effected by mailing a copy of such process by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to such party at the
Employee’s or the Company’s address as provided in Section 8 hereof (or to such
other address as the Employee may have on file with the Company’s records), and
(e) agrees that nothing in this Agreement shall affect the right to effect
service of process in any other manner permitted by the laws of the State of
Delaware.
 
13.                      REPRESENTATIONS AND WARRANTIES OF THE EMPLOYEE.  The
Employee represents and warrants to the Company that he is under no contractual
or other restriction which is inconsistent with the execution of this Agreement,
the performance of his duties hereunder or the other rights of Company
hereunder.
 
14.                      SECTION 409A COMPLIANCE.
 
(A)           It is the intent of the Company and the Employee that the payments
and benefits under this Agreement shall comply with, or be exempt from, Section
409A and applicable regulations and guidance thereunder (collectively, “Section
409A”) of the Code and accordingly, to the maximum extent permitted, this
Agreement shall be interpreted to be in compliance with, or be exempt from,
Section 409A.
 
 
16

--------------------------------------------------------------------------------

 
(B)           Notwithstanding anything herein to the contrary, a termination of
the Employment Period shall not be deemed to have occurred for purposes of any
provision of this Agreement providing for the payment of any amounts or benefits
upon or following a termination of employment unless such termination is also a
“separation from service” within the meaning of Section 409A (which, by
definition, includes a separation from any other entity that would be deemed a
single employer together with the Company for this purpose under Section 409A),
and for purposes of any such provision of this Agreement, references to a
“termination”, “termination of the Employment Period”, “termination of
employment” or similar terms shall mean “separation from service.”
 
(C)           To the extent any reimbursements or in-kind benefits under this
Agreement constitute “non-qualified deferred compensation” for purposes of
Section 409A, (i) all such expenses or other reimbursements under this Agreement
shall be made on or prior to the last day of the taxable year following the
taxable year in which such expenses were incurred by the Employee, (ii) any
right to reimbursement or in kind benefits is not subject to liquidation or
exchange for another benefit, and (iii) no such reimbursement, expenses eligible
for reimbursement or in-kind benefits provided in any taxable year shall in any
way affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year.
 
(D)           For purposes of Section 409A, the Employee’s right to receive any
installment payment pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments.  Whenever a payment under
this Agreement specifies a payment period with reference to a number of days
(e.g., “payment shall be made within thirty (30) days following the date of
termination”), the actual date of payment within the specified period shall be
within the Company’s sole discretion.
 
15.                      MISCELLANEOUS.  This Agreement contains the entire
agreement of the parties relating to the subject matter hereof.  This Agreement
supersedes any prior written or oral agreements or understandings between the
parties relating to the subject matter hereof, including, without limitation,
the Predecessor Employment Agreement.  No modification or amendment of this
Agreement shall be valid unless in writing and signed by or on behalf of the
parties hereto.  The failure of a party to require performance of any provision
of this Agreement shall in no manner affect the right of such party at a later
time to enforce any provision of this Agreement.  A waiver of the breach of any
term or condition of this Agreement shall not be deemed to constitute a waiver
of any subsequent breach of the same or any other term or condition.  This
Agreement is intended to be performed in accordance with, and only to the extent
permitted by, all applicable laws, ordinances, rules and regulations.  If any
provision of this Agreement, or the application thereof to any person or
circumstance, shall, for any reason and to any extent, be held invalid or
unenforceable, such invalidity and unenforceability shall not affect the
remaining provisions hereof or the application of such provisions to other
persons or circumstances, all of which shall be enforced to the greatest extent
permitted by law.  The headings in this Agreement are inserted for convenience
of reference only and shall not be a part of or control or affect the meaning of
any provision hereof.  This Agreement may be executed simultaneously in two or
more counterparts, any one of which need not contain the signatures of more than
one party, but all such counterparts taken together shall constitute one and the
same Agreement.
 
 
17

--------------------------------------------------------------------------------

 
[Remainder of Page Intentionally Left Blank]
 
 
 

 
18

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
as of the date set forth below:
 

   
DATE:  ___1/13/14_______________
CC MEDIA HOLDINGS, INC.
 
By:  __/s/ Richard J. Bressler_____________
Name:  Richard J. Bressler
Title:    President & Chief Financial Officer

 
 

   
DATE:  ___1/13/14_______________
ROBERT PITTMAN
 
_/s/ Robert Pittman____________________
 
 
DATE:  ___1/13/14_______________
 
With respect to Section 3(G)(ii) only:
PITTMAN CC, LLC
 
By:  _/s/ Robert Pittman________________
Name:  Robert Pittman
Title:


Robert Pittman Employment Agreement Signature Page
 
 
 

--------------------------------------------------------------------------------

 

Exhibit A
 
Management Committees of Pilot Group GP LLC, Pilot Group II GP LLC, and Pilot
Group Manager LLC
David's Bridal
North America Membership Group, Inc.
Alliance for Lupus Research
New York Public Theater
New York City Ballet
Robin Hood Foundation
Rock and Roll Hall of Fame
Arnold Systems/ResHydro (advisory board)
Trigger Media (advisory board)
Styleowner (advisory board)
Group Commerce (advisory board)
International Gold Safekeeping Management, LLC (advisory board)
Black Rock Arts Foundation (advisory board)
Single Stop USA (advisory committee)

 
 

--------------------------------------------------------------------------------

 

Exhibit B - Performance Bonus Calculation
 
For each calendar year ending during the Term, the Employee may earn a
Performance Bonus in accordance with this Exhibit B.  A Performance Bonus shall
be earned only to the extent determined in accordance with this Exhibit B and
only if the Employee is employed by the Company on December 31 of the calendar
year to which the Performance Basis relates.
 
The Employee’s performance objectives will be established by the Board of
Directors of CC Media or its Compensation Committee (the “Committee”) after
consultation with the Employee no later than the earlier of the date that is
ninety (90) days after the commencement of the performance period or the day
prior to the date on which twenty-five percent (25%) of the performance period
has elapsed.  The performance period will be the calendar year or such other
shorter or longer period designated by the Committee during which performance
will be measured in order to determine the Employee’s entitlement to receive
payment of a Performance Bonus.
 
When setting the Employee’s performance objectives, the Committee after
consultation with the Employee shall specify the level or levels of performance
required to be attained with respect to each objective in order that the
Employee shall become entitled to receive payment of a performance bonus.  The
aggregate target performance bonus that may be earned when all of the Employee’s
performance objectives are achieved shall be not less than 150% of the
Employee’s Base Salary as in effect when the performance metrics are established
(the “Target Bonus”) for the calendar year to which the bonus relates when the
performance period is a calendar year.  The Target Bonus shall vary on a pro
rata basis for performance periods shorter or longer than a calendar year.
 
Performance objectives may be expressed in terms of any of the following
business criteria with respect to the Company Group or any particular business
unit of the Company Group or any direct or indirect subsidiary thereof: revenue
growth, earnings before interest, taxes, depreciation and amortization
(“EBITDA”), EBITDA growth, operating income before depreciation and amortization
and non-cash compensation expense (“OIBDAN”), OIBDAN growth, funds from
operations, funds from operations per share and per share growth, cash available
for distribution, cash available for distribution per share and per share
growth, operating income and operating income growth, net earnings, earnings per
share and per share growth, return on equity, return on assets, share price
performance on an absolute basis and relative to an index, improvements in
attainment of expense levels, improvements in ratings, implementing or
completion of critical projects, or improvement in cash-flow (before or after
tax).  These objectives may be measured over a periodic, annual, cumulative or
average basis and may be established on a corporate-wide basis or established
with respect to one or more operating units, divisions, subsidiaries, acquired
businesses, minority investments, partnerships or joint ventures.
 

 
 

--------------------------------------------------------------------------------

 

 
Exhibit C - Form of CC Media Holdings, Inc. Restricted Shares Agreement
 

CC MEDIA HOLDINGS, INC.
RESTRICTED STOCK AWARD AGREEMENT
 
This Restricted Stock Award Agreement (the “Agreement”) dated January 13, 2014
(the “Grant Date”) is being entered into by CC Media Holdings, Inc., a Delaware
corporation (the “Company”), and Robert Pittman (the “Grantee”) pursuant to the
Clear Channel 2008 Executive Incentive Plan (as amended from time to time, the
“Plan”).
 
WHEREAS, the Company has decided to grant the Grantee restricted shares of the
Company’s Class A Common Stock, par value $0.001 per share (the “Common Stock”)
pursuant to the Plan, subject to the terms and conditions provided herein.
 
NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
 
1. Grant of Restricted Stock.  This Agreement evidences the grant by the Company
to the Grantee of shares of Common Stock of the Company (collectively, the
“Restricted Stock”), on the terms provided in the Plan and set forth in this
Agreement, in the aggregate amount of 350,000 shares of Restricted Stock on the
Grant Date. Except as otherwise provided by the Plan, the Grantee agrees and
understands that nothing contained in this Agreement provides, or is intended to
provide, the Grantee with any protection against potential future dilution of
the Grantee’s interest in the Company for any reason, and no adjustments shall
be made for dividends in cash or other property, distributions or other rights
in respect of any Restricted Stock, except as otherwise specifically provided
for in the Plan or this Agreement.
 
2. Period of Restriction; Delivery of Unrestricted Shares.  Until the Restricted
Stock vests in accordance with this Agreement, the Restricted Stock shall bear a
legend indicating that the Restricted Stock is restricted and that the transfer
of such stock is restricted. When shares of Restricted Stock awarded by this
Agreement vest, the Grantee shall be entitled to receive unrestricted shares. If
the stock certificates of the Restricted Stock contain legends restricting the
transfer of such shares, the Grantee shall be entitled to receive new stock
certificates free of such legends (except any legends requiring compliance with
securities laws); provided, however, that for the avoidance of doubt, any shares
of Restricted Stock that vest pursuant to this Agreement shall be subject to
Section 15.
 
3. Dividends and Other Distributions.  The Grantee shall be entitled to receive
all dividends and other distributions paid with respect to the Restricted Stock,
provided that any such dividends or other distributions will be subject to the
same vesting requirements as the Restricted Stock to which they relate, and, to
the extent declared prior to vesting, shall be paid at the same time that such
Restricted Stock vests pursuant to Section 4 hereof. In the event that such
Restricted Stock is forfeited, any dividends or distributions previously
declared with respect to such Restricted Stock shall also be immediately
forfeited. If any dividends or distributions are paid in shares, the shares
shall be deposited with the Company and shall be subject to the same
restrictions on transferability and forfeitability as the Restricted Stock with
respect to which they were declared. Notwithstanding the foregoing, in the event
that a dividend or other distribution is paid in respect of any unvested
Restricted Stock with respect to which the Grantee has completed an election
under Section 83(b) of the Code, the Company shall pay to the Grantee in cash a
portion of such dividend or distribution in an amount equal to the amount that
is payable by the Grantee in federal, state or local taxes on account of such
dividend or distribution prior to the time that the Restricted Stock to which
they relate vests, in such amount as determined by the Company in its sole
discretion; provided, however, that for the avoidance of doubt, any portion so
paid shall reduce the amount later owed to the Grantee in the event that such
distribution or dividend later becomes vested and payable.
 
 
 

--------------------------------------------------------------------------------

 
4. Vesting.  The grant of Restricted Stock evidenced by this Agreement shall be
unvested as of the Grant Date and shall not be vested for purposes of this
Agreement (and shall be subject to forfeiture) until all applicable vesting
conditions set forth in this Section 4 are satisfied.
 
(a) Vesting of Restricted Stock. The Restricted Stock shall be divided into two
tranches: 100,000 shares of Restricted Stock shall be “Time-Vesting Shares,” and
250,000 shares of Restricted Stock shall be “Performance-Vesting
Shares.”  During the Grantee’s Employment, the Restricted Stock shall vest as
follows:
 
(i) Time-Vesting Shares: The Time-Vesting Shares shall vest with respect to 50%
of the total Time-Vesting Shares on each of December 31, 2017 and December 31,
2018, provided that the Grantee’s Employment continues through such time.
 
(ii) Performance-Vesting Shares: 100% of the Performance-Vesting Shares shall
vest upon the achievement of a 1.0x Qualifying Return to Investor, provided that
the Grantee’s Employment continues through such time.
 
(b) Change in Control. Subject to Section 4(b)(ii) below, upon a Change in
Control, the Time-Vesting Shares shall continue to vest in accordance with
Section 4(a)(i), and Section 4(c), and any outstanding and unvested
Performance-Vesting Shares:
 
(i) If such Change in Control is also a Standalone CIC and subject to the
Grantee’s continued Employment, the unvested Performance-Vesting Shares shall
vest on the date, if any, that the Fair Market Value of one share of Common
Stock reaches $36 (as appropriately adjusted for stock splits, consolidations,
exchanges or similar transactions); or
 
(ii) If Change in Control is not a Standalone CIC, 75% of the unvested
Performance-Vesting Shares shall vest if such Change in Control occurs prior to
the first anniversary of the Grant Date; 50% of the Performance-Vesting Shares
shall vest if Change in Control occurs after the first anniversary of the Grant
Date but prior to the second anniversary of the Grant Date; and 25% of the
Performance-Vesting Shares shall vest if such Change in Control occurs after the
second anniversary of the Grant Date but prior to the third anniversary of the
Grant Date. In a Change in Control that is not a Standalone CIC, any
Performance-Vesting Shares that do not vest in accordance with this Section
4(b)(ii) shall be forfeited.
 
 
2

--------------------------------------------------------------------------------

 
(c) Termination of Employment. 
 
(i) Subject to Sections 4(c)(ii) and 4(c)(iii) (or any other written agreement
between the Company and the Grantee with respect to vesting and termination of
Restricted Stock), (A) the Restricted Stock shall only vest on the dates
specified above if the Grantee is then, and has continuously been, an Employee,
and (B) any Restricted Stock that is not vested pursuant to the terms of Section
4 as of the Grantee’s termination of Employment for any reason (including, for
the avoidance of doubt, the Grantee’s death, Disability and retirement) shall be
immediately forfeited to the Company for no consideration and the Grantee shall
have no further rights to such forfeited Restricted Stock.
 
(ii) In the event of the Grantee’s termination of Employment by the Company
without Cause, by nonrenewal notice of the Company in a manner that entitles the
Grantee to severance under the Employment Agreement, by reason of the Grantee’s
death or Disability, or by the Grantee for Good Cause (each, a “Good Leaver
Termination”), 50,000 shares of any then outstanding and unvested Time-Vesting
Shares shall vest immediately and any remaining balance shall be forfeited; with
respect to any outstanding unvested Performance-Vesting, such Shares shall
continue to be subject to measurement on an ongoing basis during the 6-month
period following such termination in accordance with Section 4(a); provided that
such Shares shall be forfeited at the end of such 6-month period to the extent
then unvested; provided, further, that such 6-month period of continued
measurement shall terminate immediately if, within 90 days of such Good Leaver
Termination, a Standalone CIC occurs, and, for the avoidance of doubt, no such
6-month period of continued measurement shall apply in the case of a Good Leaver
Termination that follows a Change in Control of any kind.
 
(iii) In the event of a Good Leaver Termination that occurs within the 90-day
period prior to a Change in Control or following such Change in Control, 100% of
the outstanding and unvested Time-Vesting Shares shall vest.
 
(iv) In the event that a Standalone CIC occurs before the first anniversary of
the Grant Date and a Good Leaver Termination occurs during the 18-month period
following such Standalone CIC, 75% of the unvested Performance-Vesting Shares
shall vest and the remainder shall be forfeited. In the event that a Standalone
CIC occurs on or after the first anniversary of the Grant Date but before the
second anniversary of the Grant Date and a Good Leaver Termination occurs within
the 18-month period following such Standalone CIC, 50% of the unvested
Performance-Vesting Shares shall vest and the remainder shall be forfeited. In
the event that a Standalone CIC occurs on or after the second anniversary of the
Grant Date but before the fifth anniversary of the Grant Date and a Good Leaver
Termination occurs within the 18-month period following such Standalone CIC, 25%
of the unvested Performance-Vesting Shares shall vest and the remainder shall be
forfeited.
 
 
3

--------------------------------------------------------------------------------

 
(d) Expiration. Any Restricted Stock that does not vest pursuant to its terms
prior to the tenth (l0th) anniversary of the Grant Date or, if earlier, the date
the Restricted Stock is not eligible to vest under the provisions of this
Section 4, shall immediately expire as of such date.
 
5. Tax Withholding; Section 83(b).
 
(a) The Company shall have the power and the right to deduct or withhold, or
require the Grantee to remit to the Company, an amount sufficient to satisfy any
federal, state, local and foreign taxes of any kind (including, but not limited
to, the Grantee’s FICA and SDI obligations) which the Company, in its sole
discretion, deems necessary to be withheld or remitted to comply with the Code
and/or any other applicable law, rule or regulation with respect to the
Restricted Stock (the “Withholding Tax”).  At the Grantee’s request, the Company
shall withhold shares of Common Stock with a Fair Market Value equal to the
statutory minimum amount of the withholding tax obligation as determined by the
Company unless the Company reasonably determines that the Grantee may reasonably
and promptly sell enough Vested Shares in a public market to fund such
Withholding Tax. In the event that any previously withheld amounts are
insufficient to satisfy the Withholding Tax on account of the Restricted Stock,
the Grantee shall remit to the Company, at the time required by the Company, an
amount sufficient to satisfy the Withholding Tax or shall have made other
arrangements satisfactory to the Company with respect to the Withholding Tax. To
the extent that the Grantee does not satisfy the Withholding Tax, the Grantee
shall forfeit an additional number the shares of Restricted Stock so that the
Withholding Tax on the remaining Restricted Stock has been satisfied, as
determined by the Company in its sole discretion.
 
(b) If the Grantee properly elects (as required by Section 83(b) of the Code)
within 30 days after the issuance of the Restricted Stock to include in gross
income for federal income tax purposes in the year of issuance the Fair Market
Value of such shares of Restricted Stock, the Grantee shall pay to the Company
or make arrangements satisfactory to the Company to pay to the Company upon such
election, any federal, state or local taxes required to be withheld with respect
to the Restricted Stock. The Grantee acknowledges that it is the Grantee’s sole
responsibility, and not the Company’s, to file timely and properly the election
under Section 83(b) of the Code and any corresponding provisions of state tax
laws if the Grantee elects to make such election, and the Grantee agrees to
timely provide the Company with a copy of any such election.
 
(c) If the Grantee shall fail to make payment of the Withholding Tax the Company
shall, to the extent permitted by law, have the right to deduct from any payment
of any kind otherwise due to the Grantee any federal, state or local taxes of
any kind required by law to be withheld with respect to the Restricted Stock, as
well as the rights set forth in Section 5 hereof.
 
6. Nontransferability.  The Restricted Stock, and any rights and interests with
respect thereto, issued under this Agreement and the Plan shall not, prior to
vesting, be sold, exchanged, transferred, assigned or otherwise disposed of in
any way by the Grantee (or any beneficiary of the Grantee), other than by
testamentary disposition by the Grantee or the laws of descent and distribution.
Any attempt to sell, exchange, transfer, assign, pledge, encumber or otherwise
dispose of or hypothecate in any way any of the Restricted Stock, or the levy of
any execution, attachment or similar legal process upon the Restricted Stock,
contrary to the terms and provisions of this Agreement and/or the Plan shall be
null and void and without legal force or effect. Following vesting of any
Restricted Stock, the shares granted hereunder shall be subject to Section 5,
but shall otherwise be transferable subject to legal limitations.
 
 
4

--------------------------------------------------------------------------------

 
7. Effect on Employment.  Neither this Agreement nor the grant of Restricted
Stock hereunder shall give the Grantee any right to be retained in the employ of
the Company or its Affiliates, affect the right of the Company or its Affiliates
to discharge or discipline such Grantee at any time, or affect any right of such
Grantee to terminate his or her Employment at any time.
 
8. Non-Competition, Non-Solicitation, Non-Disclosure.  In the event Section 4(G)
of the Employment Agreement becomes applicable, the Company may require that (a)
the Grantee forfeit to the Company the shares then held by the Grantee that were
received in respect of this Agreement for no consideration; or (b) the Grantee
remit or deliver to the Company (i) the amount of any gain realized upon the
sale of any shares then held by the Grantee that were received in respect of
this Agreement, and (ii) any consideration received upon the exchange of any the
shares then held by the Grantee that were received in respect of this Agreement
(or the extent that such consideration was not received in the form of cash, the
cash equivalent thereof valued at the time of the exchange). The Company shall
have the right to offset, against any shares then held by the Grantee that were
received in respect of this Agreement, any amounts to which the Company is
entitled as a result of Section 4(G) of such Employment Agreement. The Grantee
acknowledges and agrees that the calculation of damages from a breach of an
agreement with the Company or of any duty to the Company would be difficult to
calculate accurately and that the right to offset or other remedy provided for
herein is reasonable and not a penalty.
 
9. Provisions of the Plan.  This Agreement and the Restricted Stock issued
hereunder are subject to the provisions of the Plan, which are incorporated
herein by reference. By accepting this Agreement, the Grantee acknowledges and
agrees that a copy of the Plan has been furnished to the Grantee. In the event
of any conflict between the terms of this Agreement and the Plan, the terms of
this Agreement shall control.
 
10. Definitions.  Initially capitalized terms not otherwise defined herein shall
have the meaning provided in the Plan. Otherwise initially capitalized terms
shall have the meaning provided for below:
 
“Affiliate” means, with respect to any specified Person, (a) any other Person
that directly or indirectly through one or more intermediaries controls, or is
controlled by, or is under common control with, such specified Person, or (b) if
such specified Person is a natural person, any member of the immediate family of
such specified Person. For the purposes of this Agreement, “control” (including,
with correlative meanings, the terms “controlling,” “controlled by” and “under
common control with”), as used with respect to any Person, means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of such Person, whether through the ownership of voting
securities, by agreement or otherwise. For purposes of this Agreement, none of
the Company or any of its subsidiaries will be considered an Affiliate of any of
the Sponsors or any of their respective Affiliates or Affiliated Funds.
 
 
5

--------------------------------------------------------------------------------

 
“Affiliated Fund” means, with respect to any specified Person, (a) an investment
fund that is an Affiliate of such Person or that is advised by the same
investment adviser as such Person or by an Affiliate of such investment adviser
or such Person or, with respect to a Person that is a Sponsor or an Affiliate of
a Sponsor, (b) any other partnership, limited liability company or other legal
entity controlled (i) jointly by the Sponsors and/or their respective Affiliates
or (ii) individually by a single Sponsor and/or its Affiliates, in each case (i)
and (ii) that is formed to invest directly or indirectly in the Company and that
is designated as an Affiliate by the Sponsor or Sponsors that control, or whose
Affiliates control, such entity.
 
“Cause” shall have the meaning ascribed to such term in the Employment
Agreement.
 
“Change in Control” means (a) any consolidation or merger of the Company with or
into any other corporation or other Person, or any other corporate
reorganization or transaction (including the acquisition of capital stock of the
Company), whether or not the Company is a party thereto, after which the
Sponsors and their respective Affiliated Funds and Affiliates do not directly or
indirectly control capital stock representing more than 25% of the economic
interests in and 25% of the voting power of the Company or other surviving
entity immediately after such consolidation, merger, reorganization or
transaction; (b) any sale or other transaction or series of related
transactions, whether or not the Company is a party thereto, after which in
excess of 50% of the Company’s voting power is owned directly or indirectly by
any Person and its “affiliates” or “associates” (as such terms are defined in
the rules adopted by the Securities and Exchange Commission under the Securities
Exchange Act of 1934, as amended), other than the Sponsors and their respective
Affiliated Funds and Affiliates (or a group of Persons that includes such
Persons); or (c) a sale of all or substantially all of the assets of the Company
to any Person and the “affiliates” or “associates” of such Person (or a group of
Persons acting in concert), other than the Sponsors and their respective
Affiliated Funds and Affiliates (or a group of Persons that includes such
Persons).
 
“Disability” shall have the meaning ascribed to such term in the Employment
Agreement.
 
“Employment Agreement” means that certain Employment agreement by and between
the Grantee and CC Media Holdings, Inc. (“CCMH”), dated as of January 13, 2014.
 
“Good Cause” shall have the meaning ascribed to such term in the Employment
Agreement.
 
“IPO” shall be defined as the registration and listing for trading of the
Sponsor’s shares in the Company or Clear Channel Outdoor Holdings, Inc. (or any
successors to the Company or Clear Channel Outdoor Holdings, Inc.).
 
“Investor Shares” means shares of any type held by Clear Channel Capital IV, LLC
and any successors in interest thereto and Clear Channel Capital V, L.P. and any
successors in interest thereto (other than by purchase of such interests),
(each, an “Investor”) and shall include any stock, securities or other property
or interests received by the Investors in respect of Investor Shares in
connection with any stock dividend or other similar distribution, stock split or
combination of shares, recapitalization, conversion, reorganization,
consolidation, split-up, spinoff, combination, repurchase, merger, exchange of
stock or other transaction or event that affects the Company’s capital stock
occurring after the date of issuance, but shall not include any stock,
securities or other property interests issued after the date hereof for new
consideration.
 
 
6

--------------------------------------------------------------------------------

 
“Person” means any natural person or individual, partnership, corporation,
company, association, trust, joint venture, limited liability company,
unincorporated organization, entity or division, or any government, governmental
department or agency or political subdivision thereof.
 
“Public Offering” means a public offering and sale of shares of common stock of
the Company, for cash pursuant to an effective registration statement under the
Securities Act of 1933, as amended.
 
“Qualifying Return to Investor” means the return at any time to the Sponsors and
their respective Affiliates and Affiliated Funds, measured in the aggregate, on
their cash investment to purchase Investor Shares, taking into account the
amount of all dividends and distributions to the Sponsors and their respective
Affiliates and Affiliated Funds in respect of their Investor Shares and all
cash, cash equivalent or marketable securities proceeds to the Sponsors and
their respective Affiliates and Affiliated Funds from the sale or other
disposition of such Investor Shares. For this purpose, “marketable securities”
means securities received by the Sponsors in connection with a Change in Control
that are listed for trading on NASDAQ, the New York Stock Exchange, or an
analogous stock exchange of any foreign jurisdiction (e.g., Euronext, the
Toronto Stock Exchange, the London Stock Exchange, the Hong Kong Stock Exchange,
the Luxembourg Stock Exchange, etc.). For purposes hereof, the value of any such
marketable securities shall not be determined until, and shall be conclusively
determined on, the first date on which the Sponsors may freely transfer such
marketable securities without violation of any law or any written agreement.
Notwithstanding anything to the contrary contained here, if the Sponsors and
their respective Affiliates and Affiliated Funds receive marketable securities
that are not upon receipt freely transferable, such marketable securities shall
not be deemed received until such time as they are freely transferable. In the
event prior to the marketable securities becoming freely transferable there is a
Change in Control such that the return of the Sponsors and their respective
Affiliates and Affiliated Funds cease to be thereafter a measurement of vesting
for Performance-Vesting Shares, any then received marketable securities that are
not then freely transferable shall be valued thereafter when they become freely
transferable at the lower of the Fair Market Value at the date of the Change in
Control or the date they become freely transferable. In the case of a Change in
Control that is not a Standalone CIC, the amount of shares vesting on the non
Standalone CIC shall be recalculated based on such Fair Market Value and the
vesting based on a percentage of the unvested shares shall also be recalculated
and Grantee shall receive such the consideration received for such additional
shares or the value of them at the time of liquidation to the extent they have
previously been liquidated. In the event of a Standalone CIC, the amount of
shares vesting on the Standalone CIC based on the Qualifying Return to Investor
shall be recalculated and Grantee shall receive consideration received for such
additional shares or the value of them at the time of liquidation if they have
been liquidated or converted and the number of shares subject to vesting based
on the criteria under Section 4(b)(i) reduced, provided that, if prior to the
marketable securities becoming freely tradable, the Grantee becomes a Good
Leaver, the vesting based on a percentage of the unvested shares shall also be
vested and similarly paid. For clarity, (i) in the event of an IPO, “Qualifying
Return to Investor” shall not include the value of Investor Shares that have not
been sold by the Sponsors, and (ii) any shares of Restricted Stock that have
been forfeited or cancelled at a time of a Change of Control because they have
not vested shall only be measured for further consideration based on the
provisions of this paragraph.
 
 
7

--------------------------------------------------------------------------------

 
“Sponsors” shall mean Bain Capital (CC) IX L.P. and its Affiliates and THL
Equity Fund VI, L.P. and its Affiliates.
 
“Standalone CIC” means a Change in Control that the Board determines in good
faith is not effected by an entity (either alone or as part of an integrated
operating group of companies) with material operating assets and after which the
business and operations of the Company and its subsidiaries as a whole continue
on a standalone basis in manner materially consistent with that immediately
prior to the CIC.
 
“Stockholders Agreement” means that certain stockholders agreement, dated as of
July 29, 2008, by and among CC Media Holdings, Inc., BT Triple Crown Merger Co.,
Inc., Clear Channel Capital IV, LLC, Clear Channel Capital V, L.P., L. Lowry
Mays, Mark P. Mays, Randall T. Mays and the other stockholders from time to time
party thereto, as amended from time to time in accordance with the terms
thereof.
 
11. Compliance with Laws.  The issuance of the Restricted Stock or unrestricted
shares pursuant to this Agreement shall be subject to, and shall comply with,
any applicable requirements of any foreign and U.S. federal and state securities
laws, rules and regulations (including, without limitation, the provisions of
the Securities Act, the Exchange Act and in each case any respective rules and
regulations promulgated thereunder) and any other law or regulation applicable
thereto. The Company shall not be obligated to issue the Restricted Stock or any
of the shares pursuant to this Agreement if any such issuance would violate any
such requirements.
 
12. Section 409A.  Notwithstanding anything herein or in the Plan to the
contrary, the shares of Restricted Stock are intended to be exempt from the
applicable requirements of Section 409A of the Code and shall be limited,
construed and interpreted in accordance with such intent.
 
13. Governing Law.  All questions concerning the construction, validity and
interpretation of this Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to the choice
of law principles thereof. Any interpretation of any capitalized terms used in
the Employment Agreement shall be interpreted in accordance with the procedures
therein and not by the procedures in the Plan.
 
14. General.  For purposes of this Agreement and any determinations to be made
by the Administrator or the Committee, as the case may be, hereunder, the
determinations by the Administrator or the Committee, as the case may be, shall
be final and binding upon the Grantee and any transferee.
 
15. Lock-Up.  The Grantee agrees that in connection with a Public Offering, upon
the request of the Company or the managing underwriters(s) of such Public
Offering, the Grantee will not sell, transfer, make any short sale of, loan,
grant any option for the purchase of, pledge, enter into any swap or other
arrangement that transfers any of the economic ownership, or otherwise encumber
or dispose of the Restricted Stock or any portion thereof for such period as the
Company or such managing underwriter(s), as the case may be, may request,
commencing on the effective date of the registration statement relating to such
Public Offering and continuing for not more than 90 days (or 180 days in the
case of any Public Offering up to and including the Qualified Public Offering),
except with the prior written consent of the Company or such managing
underwriter(s), as the case may be. The Grantee also agrees that he or she will
sign a “lock up” or similar arrangement in connection with a Public Offering on
terms and conditions that the Company or the managing underwriter(s) thereof
deems necessary or desirable.
 
 
8

--------------------------------------------------------------------------------

 
16. Tag Along and Drag Along Rights.  Grantee shall be considered to be a “Tag
Along Holder” and a “Stockholder” (as defined in the Stockholders Agreement) for
purposes of Section 4 of the Stockholders Agreement only and shall be entitled
to the benefits, and subject to the obligations, set forth therein (it being
understood and agreed that unvested Restricted Stock held by Grantee shall be
ineligible to be “Tag Eligible Shares” (as defined in the Stockholders
Agreement)). The eligibility of Grantee to receive consideration for unvested
Restricted Stock pursuant to Section 4.2 of the Stockholder Agreement shall be
subject to the vesting and other terms of the Restricted Stock set forth herein.
 
17. Piggyback Registration Rights.  Grantee shall be considered to be a
“Qualifying Holder” (as defined in the Stockholders Agreement) for purposes only
of Sections 8.2, 8.3, 8.4 and 8.5 of the Stockholders Agreement, it being
understood and agreed that Grantee’s Registrable Securities (as defined in the
Stockholders Agreement) shall mean only the Restricted Stock that has vested
pursuant to Section 4 herein. Grantee agrees that he shall comply, and must
comply, with Sections 8.2, 8.3, 8.4 and 8.5 of the Stockholders Agreement as a
condition of eligibility to participate in any transaction described therein.
 
18. Consent.  By signing this Agreement, the Grantee acknowledges and agrees
that:
 
(a) the Company and the Company’s Affiliates are permitted to hold and process
personal (and sensitive) information and data about the Grantee as part of its
personnel and other business records and may use such information in the course
of its business;
 
(b) they may disclose such information referenced in Section 18(a) to third
parties, including where they are situated outside the European Economic Area,
in the event that such disclosure is in their view required for the proper
conduct of their business; and
 
(c) this Section applies to information held, used or disclosed in any medium.
 

 
9

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed under
its corporate seal by its duly authorized officer. This Agreement shall take
effect as a sealed instrument.
 
CC MEDIA HOLDINGS, INC.
 


 
By: _______________________________
 
Name: _____________________________
 
Title: ______________________________
 


 
Dated: ____________________
 
Acknowledged and Agreed
 
__________________________
 
Name: Robert Pittman
 
Address of Principal Residence:
 
___________________________
 
___________________________
 



 
Signature Page to CC Media Holdings, Inc. Restricted Stock Award Agreement
 
 

--------------------------------------------------------------------------------

 


Exhibit D- Form of Clear Channel Outdoor Holdings, Inc. Restricted Shares
Agreement
 


Grantee: Robert Pittman
 
Grant Date: January 13, 2014
 
CLEAR CHANNEL OUTDOOR HOLDINGS, INC.
 
2012 STOCK INCENTIVE PLAN
 
RESTRICTED STOCK AWARD AGREEMENT
 
THIS RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”), made as of this 13th
day of January, 2014 (the “Grant Date”) by and between Clear Channel Outdoor
Holdings, Inc., a Delaware corporation (the “Company”), and Robert Pittman (the
“Grantee”), evidences the grant by the Company of an award of restricted stock
(the “Award”) to the Grantee on such date and the Grantee’s acceptance of the
Award in accordance with the provisions of the Clear Channel Outdoor Holdings,
Inc. 2012 Stock Incentive Plan, as it may be amended from time to time (the
“Plan”). All capitalized terms not defined herein shall have the meaning
ascribed to them as set forth in the Plan. The Company and the Grantee agree as
follows:
 
1. Basis for Award.  This Award is made under the Plan pursuant to Section 8
thereof for service rendered or to be rendered to the Company by the Grantee,
subject to all of the terms and conditions of this Agreement, including, without
limitation, Sections 3, 4, and 5 hereof.
 
2. Grant of Award.
 
(a) Subject to the terms and conditions set forth herein and in the Plan, the
Company hereby grants to the Grantee the Award, giving the Grantee 271,739
restricted shares of Class A Common Stock of the Company (the “Restricted
Stock”) which shall be subject to the restrictions and conditions set forth in
the Plan and in this Agreement.
 
(b) Shares of Restricted Stock shall be evidenced by book-entry registration
with the Company’s transfer agent or designated third-party administrator,
subject to such stop-transfer orders and other terms deemed appropriate by the
Compensation Committee of the Company’s Board of Directors (the “Committee”) to
reflect the restrictions applicable to such Restricted Stock. Notwithstanding
the foregoing, if any certificate is issued in respect of shares of Restricted
Stock at the sole discretion of the Committee, such certificate shall be
registered in the name of Grantee and shall bear an appropriate legend referring
to the terms, conditions, and restrictions applicable to the Restricted Stock,
substantially in the following form:
 
“THE TRANSFERABILITY OF THIS CERTIFICATE AND THE COMMON STOCK REPRESENTED HEREBY
ARE SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING FORFEITURE) CONTAINED IN THE
RESTRICTED STOCK AWARD AGREEMENT DATED AS OF JANUARY 13, 2014, ENTERED INTO
BETWEEN THE REGISTERED OWNER AND CLEAR CHANNEL OUTDOOR HOLDINGS, INC.”
 

 
 

--------------------------------------------------------------------------------

 

If a certificate is issued with respect to the Restricted Stock, the Committee
may require that the certificate evidencing such shares be held in custody by
the Company until the restrictions thereon shall have lapsed and that the
Grantee deliver a stock power, endorsed in blank, relating to the shares of
Restricted Stock. At the expiration of the restrictions, the Company shall
instruct the transfer agent to release the shares from the restrictions
applicable to the Restricted Stock, subject to the terms of the Plan and
applicable law or, in the event that a certificate has been issued, redeliver to
the Grantee (or his legal representative, beneficiary or heir) share
certificates for the shares deposited with it without any legend except as
otherwise provided by the Plan, this Agreement or applicable law. If the Award
is forfeited in whole or in part, the Grantee will assign, transfer, and deliver
any evidence of the shares of Restricted Stock to the Company and cooperate with
the Company to reflect such forfeiture.
 
(c) The Grantee shall be entitled to receive all dividends and other
distributions paid with respect to the Restricted Stock, provided that any such
dividends or other distributions will be subject to the same vesting
requirements as the Restricted Stock to which they relate, and, to the extent
declared prior to vesting, shall be paid at the same time that such Restricted
Stock vests pursuant to Section 3 hereof. In the event that such Restricted
Stock is forfeited, any dividends or distributions previously declared with
respect to such Restricted Stock shall also be immediately forfeited. If any
dividends or distributions are paid in shares, the shares shall be deposited
with the Company and shall be subject to the same restrictions on
transferability and forfeitability as the Restricted Stock with respect to which
they were declared. Notwithstanding the foregoing, in the event that a dividend
or other distribution is paid in respect of any unvested Restricted Stock with
respect to which the Grantee has completed an election under Section 83(b) of
the Code, the Company shall pay to the Grantee in cash a portion of such
dividend or distribution in an amount equal to the amount that is payable by the
Grantee in federal, state or local taxes on account of such dividend or
distribution prior to the time that the Restricted Stock to which they relate
vests, in such amount as determined by the Company in its sole discretion;
provided, however, that for the avoidance of doubt, any portion so paid shall
reduce the amount later owed to the Grantee in the event that such distribution
or dividend later becomes vested and payable.
 
(d) In addition to the forfeiture restrictions set forth herein, prior to
vesting as provided in Sections 3, 4 and 5 of this Agreement, the shares of
Restricted Stock may not be sold, assigned, transferred, hypothecated, pledged
or otherwise alienated (collectively a “Transfer”) by the Grantee and any such
Transfer or attempted Transfer, whether voluntary or involuntary, and if
involuntary whether by process of law in any civil or criminal suit, action or
proceeding, whether in the nature of an insolvency or bankruptcy proceeding or
otherwise, shall be void and of no effect.
 
(e) The Restricted Stock granted hereunder shall initially be unvested. Subject
to Section 2(c) hereof, the Grantee shall not have the rights of a stockholder
in respect of the shares of Restricted Stock until such shares become vested and
no longer subject to the restriction in this Section 2, in each case in
accordance with Sections 3, 4 or 5.  The shares of Restricted Stock that vest
and become unrestricted pursuant to Sections 3, 4 or 5 are referred to herein as
“Vested Shares”. The shares of Restricted Stock that continue to be subject to
this Section 2 and have not become vested pursuant to Sections 3, 4 or 5 are
referred to herein as “Unvested Shares”.
 
 
2

--------------------------------------------------------------------------------

 
3. Vesting.  Except as otherwise provided in this Agreement, the restrictions
described in Section 2 of this Agreement will lapse, and such shares shall
become Vested Shares with respect to 50% of the shares of Restricted Stock on
each of December 31, 2016 and December 31, 2017 (each a “Vesting Date”);
provided, that, the Grantee is continuously employed by or providing services to
the Company through each such Vesting Date. There shall be no proportionate or
partial vesting in the periods prior to each Vesting Date and all vesting shall
occur only on the appropriate Vesting Date, subject to the Grantee’s continued
service with the Company through each applicable Vesting Date. In the event of
the Grantee’s termination of employment or service for any reason, then, except
as otherwise provided in this Agreement, all Unvested Shares shall be
immediately forfeited and the Grantee shall have to further rights to the
Unvested Shares hereunder.
 
4. Termination of Employment.
 
(a) If the Grantee’s employment with CCMH and its subsidiaries is terminated by
CCMH for a reason other than Cause or by the Grantee for Good Cause (as defined
in that certain employment agreement by and between the Grantee and CC Media
Holdings, Inc. (“CCMH”), dated January ­­­­13, 2014 (the “Employment
Agreement”)), 50% of the shares of Restricted Stock, if any, that would
otherwise vest within 12 months after such termination shall remain and
outstanding and vest on the date such shares would otherwise have vested;
provided that if such termination occurs during (i) the 90-day period prior to a
Change in Control (as defined below), the restrictions described in Section 2 of
this Agreement will lapse, and such shares shall become Vested Shares with
respect to 100% of the Vested Shares on the consummation of such Change in
Control or (ii) the 12-month period following a Change in Control the
restrictions described in Section 2 of this Agreement will lapse, and such
shares shall become Vested Shares with respect to 100% of the shares of
Restricted Stock.
 
(b) Subject to Section 4(a), if the Grantee ceases to be employed by CCMH and
its subsidiaries for any reason (including, for the avoidance of doubt, the
Grantee’s death, disability or retirement), any Unvested Shares outstanding as
of termination shall be immediately forfeited without consideration and the
Grantee shall have no further rights to such Unvested Shares hereunder. The
Grantee’s status as an employee or other service-provider shall not be
considered terminated in the case of a leave of absence agreed to in writing by
CCMH or its subsidiaries (including, but not limited to, military and sick
leave); provided that such leave is for a period of not more than three months
or re-employment or re-engagement upon expiration of such leave is guaranteed by
contract or statute. Subject to Section 4(a), if the Grantee ceases to be
Executive Chairman of the Board of Directors of the Company but continues to be
employed by CCMH, all Unvested Shares outstanding as of such termination will be
converted into a number of shares of Restricted Stock (as such term is defined
in the Clear Channel 2008 Executive Incentive Plan, as amended from time to time
(the “2008 Plan”)) having an aggregate Fair Market Value (as defined in the 2008
Plan) equal to the aggregate Fair Market Value of such Unvested Shares, in each
case, as of the date of such termination, with such Restricted Stock vesting on
the terms and conditions as are set forth herein (substituting CCMH for the
Company) and otherwise being governed by terms and conditions of the 2008 Plan
and an award agreement issued thereunder having the same terms and conditions
set forth herein. Upon such conversion the Grantee shall have no further rights
under this Agreement.
 
 
3

--------------------------------------------------------------------------------

 
(c) Notwithstanding any other provision of this Agreement or the Plan to the
contrary, if Section 4(G) of the Employment Agreement becomes applicable, then
 
(i) the Unvested Shares shall be immediately forfeited without consideration and
the Grantee shall have no further rights to such Unvested Shares hereunder, and
 
(ii)  If within the one (1) year period immediately following the vesting of any
Restricted Stock under this Agreement, the Grantee agrees that he/she will repay
to the Company any gain realized on the vesting of such Restricted Stock (such
gain to be valued as of the relevant vesting date(s) based on the Fair Market
Value (as defined in Section 5.2 of the Plan) of the Restricted Stock vesting on
the relevant vesting date). Such repayment obligation will be effective as of
the date specified by the Committee. Any repayment obligation must be satisfied
in cash or, if permitted in the sole discretion of the Committee, in shares of
Common Stock having a Fair Market Value equal to the value of the Restricted
Stock on the relevant vesting date(s). The Company, to the extent it would not
violate Code Section 409A, is specifically authorized to off-set and deduct from
any other payments, if any, including, without limitation, wages, salary or
bonus, that it may own the Grantee to secure the repayment obligations herein
contained.
 
5. Change in Control.  For the purposes hereof, the term “Change in Control” of
the Company shall mean a transaction or series of transactions that constitutes
an “Exchange Transaction” within the meaning of the Plan (or such other event
involving a change in ownership or control of the business or assets of the
Company as the Board, acting in its sole discretion, may determine). For the
avoidance of doubt, the determination of whether a transaction or series of
transactions constitutes an Exchange Transaction within the meaning of the Plan
shall be determined by the Board, acting in its sole discretion.
 
6. Withholding.  The Company shall have the power and the right to deduct or
withhold, or require the Grantee to remit to the Company, an amount sufficient
to satisfy any federal, state, local and foreign taxes of any kind (including,
but not limited to, the Grantee’s FICA and SDI obligations) which the Company,
in its sole discretion, deems necessary to be withheld or remitted to comply
with the Code and/or any other applicable law, rule or regulation with respect
to the Restricted Stock and, if the Grantee fails to do so, the Company may
otherwise refuse to issue or transfer any shares of Common Stock otherwise
required to be issued pursuant to this Agreement. The Grantee may elect to pay
to the Company an amount equal to the statutory minimum amount of the taxes
which the Company shall be required to withhold by delivering to the Company,
cash, check or shares of Common Stock having a Fair Market Value equal to the
statutory minimum amount of the withholding tax obligation as determined by the
Company; provided that at the Grantee’s request, the Company shall withhold
shares of Common Stock with a Fair Market Value equal to the statutory minimum
amount of the withholding tax obligation as determined by the Company unless the
Company reasonably determines that the Grantee may reasonably and promptly sell
enough Vested Shares in a public market to fund such withholding tax
obligations. If the Grantee properly elects (as required by Section 83(b) of the
Code) within 30 days after the issuance of the Restricted Stock to include in
gross income for federal income tax purposes in the year of issuance the Fair
Market Value of such shares of Restricted Stock, the Grantee shall pay to the
Company or make arrangements satisfactory to the Company to pay to the Company
upon such election, any federal, state or local taxes required to be withheld
with respect to the Restricted Stock. If the Grantee shall fail to make such
payment, the Company shall, to the extent permitted by law, have the right to
deduct from any payment of any kind otherwise due to the Grantee any federal,
state or local taxes of any kind required by law to be withheld with respect to
the Restricted Stock, as well as any other rights set forth in this Section 6.
The Grantee acknowledges that it is the Grantee’s sole responsibility, and not
the Company’s, to file timely and properly the election under Section 83(b) of
the Code and any corresponding provisions of state tax laws if the Grantee
elects to make such election, and the Grantee agrees to timely provide the
Company with a copy of any such election.
 
 
4

--------------------------------------------------------------------------------

 
7. Section 409 A.  It is the intent of the Company that the payments and
benefits under this Agreement shall comply with, or be exempt from, Section 409A
of the Code and applicable regulations and guidance thereunder (collectively,
“Section 409A”) and accordingly, to the maximum extent permitted, this Agreement
shall be interpreted to be in compliance with, or be exempt from, Section 409A.
In no event whatsoever shall the Company be liable for any additional tax,
interest or penalty that may be imposed on the Grantee by Section 409A or for
any damages arising under Section 409A for failure of this Agreement to comply
with Section 409 A or for exercising any rights permitted under this Agreement.
 
8. Non-Transferability.  This Award is not assignable or transferable except
upon the Grantee’s death to a beneficiary designated by the Grantee in a manner
prescribed or approved for this purpose by the Committee or, if no designated
beneficiary shall survive the Grantee, pursuant to the Grantee’s will or by the
laws of descent and distribution.
 
9. Limitation of Rights.  Nothing contained in this Agreement shall confer upon
the Grantee any right with respect to the continuation of his employment or
service with the Company, or interfere in any way with the right of the Company
at any time to terminate such employment or other service or to increase or
decrease, or otherwise adjust, the compensation and/or other terms and
conditions of the Grantee’s employment or other service.
 
10. Securities Representations.  The Grantee agrees, by acceptance of this
Award, that, upon issuance of any Shares hereunder, that, unless such Shares are
then registered under applicable federal and state securities laws, (i)
acquisition of such Shares will be for investment and not with a view to the
distribution thereof, and (ii) the Company may require an investment letter from
the Grantee in such form as may be recommended by Company counsel. The Company
shall in no event be obliged to register any securities pursuant to the
Securities Act of 1933 (as now in effect or as hereafter amended) or to take any
other affirmative action in order to the issuance or transfer of Shares pursuant
to this Award to comply with any law or regulation of any governmental
authority.
 
 
5

--------------------------------------------------------------------------------

 
11. Notice.  Any notice to the Company provided for in this Agreement shall be
addressed to it in care of its Secretary at its executive offices at Clear
Channel Outdoor Holdings, Inc., 200 East Basse Road, San Antonio, Texas
78209-8328, and any notice to the Grantee shall be addressed to the Grantee at
the current address shown on the payroll records of the Company. Any notice
shall be deemed to be duly given if and when properly addressed and posted by
registered or certified mail, postage prepaid.
 
12. Incorporation of Plan by Reference.  This Award is granted pursuant to the
terms of the Plan, the terms of which are incorporated herein by reference, and
this Award shall in all respects be interpreted in accordance with the Plan. The
Committee shall interpret and construe the Plan and this Agreement and its
interpretations and determinations shall be conclusive and binding on the
parties hereto and any other person claiming an interest hereunder, with respect
to any issue arising hereunder or thereunder. In the event of a conflict or
inconsistency between the terms and provisions of the Plan and the provisions of
this Agreement, the Plan shall govern and control.
 
13. Governing Law.  This Agreement and the rights of all persons claiming under
this Agreement shall be governed by the laws of the State of Delaware, without
giving effect to conflicts of laws principles thereof.
 
14. Miscellaneous.  This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and permitted
assigns. This Agreement constitutes the entire agreement between the parties
with respect to the subject matter hereof and may not be modified other than by
written instrument executed by the parties. The issuance of the Restricted Stock
or unrestricted shares pursuant to this Agreement shall be subject to, and shall
comply with, any applicable requirements of any foreign and U.S. federal and
state securities laws, rules and regulations (including, without limitation, the
provisions of the Securities Act, the Exchange Act and in each case any
respective rules and regulations promulgated thereunder) and any other law or
regulation applicable thereto. The Company shall not be obligated to issue the
Restricted Stock or any of the shares pursuant to this Agreement if any such
issuance would violate any such requirements. This Agreement may be executed in
one or more counterparts, each of which shall be deemed to be an original, but
all of which shall constitute one and the same instrument.
 
15. Consent.  By signing this Agreement, the Grantee acknowledges and agrees
that:
 
(a) The Company and the Company’s affiliates are permitted to hold and process
personal (and sensitive) information and data about the Grantee as part of its
personnel and other business records and may use such information in the course
of such entity’s business.
 
 
6

--------------------------------------------------------------------------------

 
(b) In the event that disclosure is required for the proper conduct of the
business (as determined by the Company and the Company’s affiliates), the
Company and the Company’s affiliates may disclose the information referenced in
Section 15(a) to third parties, including when such entities are situated
outside the European Economic Area.
 
(c) This Section 15 applies to information held, used or disclosed in any
medium.
 

 
7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Award to be executed under its
corporate seal by its duly authorized officer. This Award shall take effect as a
sealed instrument.
 
CLEAR CHANNEL OUTDOOR HOLDINGS, INC.
 
By: _______________________________
 
Name: _____________________________
 
Title: ______________________________
 
Dated: _____________________________
 


 
For the sole purposes of Section 4(b), hereof,
 
CC MEDIA HOLDINGS, INC.
 
By: _______________________________
 
Name: _____________________________
 
Title: ______________________________
 
Dated: _____________________________
 


 
Acknowledged and Agreed
 
GRANTEE
 
__________________________________
 
Name: _____________________________
 
Address of Principal Residence:
 
__________________________________
 
__________________________________
 



 
Signature Page to Clear Channel Outdoor Holdings, Inc. Restricted Stock Award
Agreement
 
 

--------------------------------------------------------------------------------

 
 
Exhibit E
 
 
 
For purposes of the Agreement, the term “Competitor” shall mean any of the
following companies:
 
 
·
CBS Corporation

 
·
Citadel Broadcasting Corporation

 
·
Cumulus Media, Inc.

 
·
Pandora Media, Inc.

 
·
Any other entity providing broadcast or streaming radio services that has ten
million or more unique subscribers

 

 
 

--------------------------------------------------------------------------------

 

Exhibit F
 
General Release
 
I, Robert Pittman, in consideration of and subject to the performance by CC
Media Holdings, Inc. (together with its affiliates and subsidiaries, the
“Company”), of its other obligations under the Employment Agreement effective
July 29, 2013 (the “Agreement”) and of its obligations under my equity awards,
do hereby release and forever discharge as of the date hereof the Company and
its respective affiliates, subsidiaries and direct or indirect parent entities
and all present and former and future directors, officers, agents,
representatives, employees, successors and assigns of the Company and/or its
respective affiliates, subsidiaries and direct or indirect parent entities
(collectively, the “Released Parties”) to the extent provided below (this
“General Release”).  The Released Parties are intended to be third-party
beneficiaries of this General Release, and this General Release may be enforced
by each of them in accordance with the terms hereof in respect of the rights
granted to such Released Parties hereunder.  Terms used herein but not otherwise
defined shall have the meanings given to them in the Agreement.
 
1.           I understand that the payments or benefits paid or granted to me
under Section 6 of the Agreement (other than the Accrued Salary and Accrued
Obligations) represent, in part, consideration for signing this General Release
and are not salary, wages or benefits to which I was already entitled.  I
understand and agree that I will not receive certain of the payments and
benefits specified in Section 6 of the Agreement unless I execute this General
Release and do not revoke this General Release within the time period permitted
hereafter.  Such payments and benefits will not be considered compensation for
purposes of any employee benefit plan, program, policy or arrangement maintained
or hereafter established by the Company or its affiliates.
 
2.           Except as provided in paragraphs 4 and 5 below and except for the
provisions of the Agreement which expressly survive the termination of my
employment with the Company, I knowingly and voluntarily (for myself, my heirs,
executors, administrators and assigns) release and forever discharge the Company
and the other Released Parties from any and all claims, suits, controversies,
actions, causes of action, cross-claims, counter-claims, demands, debts,
compensatory damages, liquidated damages, punitive or exemplary damages, other
damages, claims for costs and attorneys’ fees, or liabilities of any nature
whatsoever in law and in equity, both past and present (through the date that
this General Release becomes effective and enforceable) and whether known or
unknown, suspected, or claimed against the Company or any of the Released
Parties which I, my spouse, or any of my heirs, executors, administrators or
assigns, may have, which arise out of or are connected with my employment with,
or my separation or termination from, the Company (including, but not limited
to, any allegation, claim or violation, arising under: Title VII of the Civil
Rights Act of 1964, as amended; the Civil Rights Act of 1991; the Age
Discrimination in Employment Act of 1967, as amended (including the Older
Workers Benefit Protection Act); the Equal Pay Act of 1963, as amended; the
Americans with Disabilities Act of 1990; the Family and Medical Leave Act of
1993; the Worker Adjustment Retraining and Notification Act; the Employee
Retirement Income Security Act of 1974; any applicable Executive Order Programs;
the Fair Labor Standards Act; or their state or local counterparts; or under any
other federal, state or local civil or human rights law, or under any other
local, state, or federal law, regulation or ordinance; or under any public
policy, contract or tort, or under common law; or arising under any policies,
practices or procedures of the Company; or any claim for wrongful discharge,
breach of contract, infliction of emotional distress, defamation; or any claim
for costs, fees, or other expenses, including attorneys’ fees incurred in these
matters) (all of the foregoing collectively referred to herein as the “Claims”).
 
 
 

--------------------------------------------------------------------------------

 
3.           I represent that I have made no assignment or transfer of any
right, claim, demand, cause of action, or other matter covered by paragraph
2 above.
 
4.           I agree that this General Release does not waive or release any
rights or claims that I may have under the Age Discrimination in Employment Act
of 1967 which arise after the date I execute this General Release. I acknowledge
and agree that my separation from employment with the Company in compliance with
the terms of the Agreement shall not serve as the basis for any claim or action
(including, without limitation, any claim under the Age Discrimination in
Employment Act of 1967).
 
5.           I agree that I hereby waive all rights to sue or obtain equitable,
remedial or punitive relief from any or all Released Parties of any kind
whatsoever in respect of any Claim, including, without limitation,
reinstatement, back pay, front pay, and any form of injunctive
relief.  Notwithstanding the above, I further acknowledge that I am not waiving
and am not being required to waive any right that cannot be waived under law,
including the right to file an administrative charge or participate in an
administrative investigation or proceeding; provided, however, that I disclaim
and waive any right to share or participate in any monetary award resulting from
the prosecution of such charge or investigation or proceeding.  Additionally, I
am not waiving (i) any rights under the Agreement, including but not limited to
the Accrued Salary and Accrued Obligations or any severance benefits to which I
am entitled under the Agreement, (ii) any claim relating to directors’ and
officers’ liability insurance coverage or any right of indemnification under the
Agreement, the Company’s organizational documents or otherwise, (iii) my vested
economic rights under my outstanding equity incentive awards, including but not
limited to my rights to accelerated vesting, or (iv) my rights to enforce the
terms of this General Release.  For the avoidance of doubt, the foregoing shall
not be included in “Claims” as defined above.
 
6.           In signing this General Release, I acknowledge and intend that it
shall be effective as a bar to each and every one of the Claims hereinabove
mentioned or implied.  I expressly consent that this General Release shall be
given full force and effect according to each and all of its express terms and
provisions, including those relating to unknown and unsuspected Claims
(notwithstanding any state or local statute that expressly limits the
effectiveness of a general release of unknown, unsuspected and unanticipated
Claims), if any, as well as those relating to any other Claims hereinabove
mentioned or implied.  I acknowledge and agree that this waiver is an essential
and material term of this General Release and that without such waiver the
Company would not have agreed to the terms of the Agreement.  I further agree
that in the event I should bring a Claim seeking damages against the Company, or
in the event I should seek to recover against the Company in any Claim brought
by a governmental agency on my behalf, this General Release shall serve as a
complete defense to such Claims to the maximum extent permitted by law.  I
further agree that I am not aware of any pending claim of the type described in
paragraph 5(ii) above as of the execution of this General Release.
 
 
 

--------------------------------------------------------------------------------

 
7.           I agree that neither this General Release, nor the furnishing of
the consideration for this General Release, shall be deemed or construed at any
time to be an admission by the Company, any Released Party or myself of any
improper or unlawful conduct.
 
8.           I agree that if I violate this General Release by suing the Company
or the other Released Parties with respect to any Claim, I will repay all
severance benefits provided to me under the Agreement.
 
9.           I hereby acknowledge that Sections 4 and Sections 7 through 15 of
the Agreement shall survive my execution of this General Release.
 
10.           I represent that, other than any claims specifically and expressly
disclosed to the Company, I am not aware of any claim by me other than the
claims that are released by this General Release.  I acknowledge that I may
hereafter discover claims or facts in addition to or different than those which
I now know or believe to exist with respect to the subject matter of the release
set forth in paragraph 2 above and which, if known or suspected at the time of
entering into this General Release, may have materially affected this General
Release and my decision to enter into it.
 
11.           Notwithstanding anything in this General Release to the contrary,
this General Release shall not relinquish, diminish, or in any way affect any
rights or claims arising out of any breach, act or omission by the Company or by
any Released Party relating to the Agreement or any equity agreements after the
date hereof.
 
12.           Whenever possible, each provision of this General Release shall be
interpreted in, such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.
 

 
 

--------------------------------------------------------------------------------

 

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:
 
 
(i)
I HAVE READ IT CAREFULLY;

 
 
(ii)
I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT RIGHTS,
INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED;
THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH DISABILITIES ACT OF 1990; AND THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;

 
 
(iii)
I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

 
 
(iv)
I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I HAVE
DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION, I HAVE CHOSEN NOT TO DO SO
OF MY OWN VOLITION;

 
 
(v)
I HAVE HAD AT LEAST [21][45] DAYS FROM THE DATE OF MY RECEIPT OF THIS RELEASE TO
CONSIDER IT, AND THE CHANGES MADE SINCE MY RECEIPT OF THIS RELEASE ARE NOT
MATERIAL OR WERE MADE AT MY REQUEST AND WILL NOT RESTART THE REQUIRED
[21][45]-DAY PERIOD;

 
 
(vi)
I UNDERSTAND THAT I HAVE SEVEN (7) DAYS AFTER THE EXECUTION OF THIS RELEASE TO
REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL
THE REVOCATION PERIOD HAS EXPIRED;

 
 
(vii)
I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE ADVICE
OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND

 
 
(viii)
I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED, WAIVED,
CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN AUTHORIZED
REPRESENTATIVE OF THE COMPANY AND BY ME.

 


 
SIGNED:                                                                          DATED:                                                         
Robert Pittman
